


Exhibit 10.4

 

AMERIPRISE FINANCIAL

 

SUPPLEMENTAL RETIREMENT PLAN

 

As Amended and Restated Effective January 1, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 PURPOSE, EFFECTIVE DATE AND TRANSITION RULES

1

 

 

ARTICLE 2 DEFINITIONS

2

 

 

ARTICLE 3 ELIGIBILITY

4

 

 

ARTICLE 4 PLAN BENEFITS

5

 

 

ARTICLE 5 SUBACCOUNTS, INVESTMENT PERFORMANCE AND TRANSFERS

8

 

 

ARTICLE 6 DISTRIBUTION OF BOOK RESERVE ACCOUNTS

10

 

 

ARTICLE 7 BENEFICIARY DESIGNATION

12

 

 

ARTICLE 8 EFFECT OF CERTAIN EVENTS

12

 

 

ARTICLE 9 SPECIAL RESTRICTIONS

13

 

 

ARTICLE 10 AMENDMENT AND TERMINATION

14

 

 

ARTICLE 11 ADMINISTRATION

14

 

 

ARTICLE 12 CLAIMS PROCEDURES

15

 

 

ARTICLE 13 MISCELLANEOUS

16

 

--------------------------------------------------------------------------------


 

AMERIPRISE FINANCIAL

SUPPLEMENTAL RETIREMENT PLAN

 

As Amended and Restated Effective January 1, 2010

 

Article 1
Purpose, Effective Date and Transition Rules


 


1.01.        PURPOSE.  THE AMERIPRISE FINANCIAL SUPPLEMENTAL RETIREMENT PLAN
(THE “PLAN”) WAS ADOPTED BY AMERIPRISE FINANCIAL, INC. EFFECTIVE OCTOBER 1,
2005, WAS AMENDED AND RESTATED IN ITS ENTIRETY EFFECTIVE JANUARY 1, 2007, WAS
AMENDED AND RESTATED IN ITS ENTIRETY EFFECTIVE JANUARY 1, 2009 AND IS HEREBY
AMENDED AND RESTATED IN ITS ENTIRETY EFFECTIVE JANUARY 1, 2010.  THE PLAN IS
INTENDED TO SUPPLEMENT RETIREMENT BENEFITS PROVIDED UNDER THE RETIREMENT PLAN,
THE 401(K) PLAN (FOR PAY PERIODS ENDING PRIOR TO DECEMBER 31, 2006), AND ANY
OTHER RETIREMENT AND SAVINGS PLANS SPONSORED BY THE COMPANY, FOR A SELECT GROUP
OF MANAGEMENT OR HIGHLY COMPENSATED INDIVIDUALS.  THE PLAN IS INTENDED TO BE AND
SHALL BE CONSTRUED AND OPERATED AS A “TOP-HAT PLAN” UNDER SECTIONS 201(2),
301(A)(3), AND 401(A)(1) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), AND SECTION 2520.104-23 OF THE UNITED STATES DEPARTMENT OF
LABOR REGULATIONS.


 


1.02.        EFFECTIVE DATE.  THE PLAN BECAME EFFECTIVE OCTOBER 1, 2005. 
EFFECTIVE AS OF THE CLOSE OF BUSINESS ON SEPTEMBER 30, 2005, THE AMERICAN
EXPRESS COMPANY EFFECTUATED THE DISTRIBUTION OF ALL OF THE OUTSTANDING
SECURITIES OF AMERIPRISE FINANCIAL, INC. TO THE SHAREHOLDERS OF THE AMERICAN
EXPRESS COMPANY IN A TAX-FREE SPIN-OFF UNDER THE CODE (THE “SPIN-OFF”).  ON THAT
DATE, THE COMPANY CEASED TO BE A PARTICIPATING EMPLOYER IN THE AMERICAN EXPRESS
COMPANY’S TAX-QUALIFIED RETIREMENT PLANS AND THE COMPONENTS OF SUCH PLANS
COVERING COMPANY PARTICIPANTS WERE TRANSFERRED TO NEW PLANS ESTABLISHED BY THE
COMPANY IN A TRANSACTION THAT COMPLIED WITH SECTION 414(L) OF THE CODE.  IN
CONNECTION WITH THIS TRANSACTION, THE COMPONENT OF THE AMERICAN EXPRESS COMPANY
SUPPLEMENTAL RETIREMENT PLAN (THE “AXP PLAN”) COVERING COMPANY PARTICIPANTS WAS
SIMILARLY TRANSFERRED TO THE COMPANY.  EFFECTIVE AS OF THE CLOSE OF BUSINESS ON
SEPTEMBER 30, 2005, THE COMPANY AND ITS SUBSIDIARIES CEASED TO BE PARTICIPATING
COMPANIES, AND EMPLOYEES AND RETIREES OF THE COMPANY AND ITS SUBSIDIARIES CEASED
TO BE PARTICIPANTS, IN THE AXP PLAN.  EFFECTIVE JANUARY 1, 2007, THE PLAN WAS
AMENDED TO DISCONTINUE CONTRIBUTIONS TO PARTICIPANTS IN EXCESS OF THE LIMITS
UNDER THE 401(K) PLAN FOR PAY PERIODS ENDING AFTER DECEMBER 31, 2006, AND TO
REFLECT CERTAIN OTHER DESIGN CHANGES.  EFFECTIVE JANUARY 1, 2009, THE PLAN WAS
AMENDED TO COMPLY WITH THE REQUIREMENTS OF SECTION 409A, AND TO REFLECT CERTAIN
OTHER DESIGN CHANGES.  EFFECTIVE JANUARY 1, 2010, THE PLAN IS HEREBY AMENDED TO
CLARIFY THE OPERATION OF CERTAIN PROVISIONS IN COMPLIANCE WITH SECTION 409A.


 


1.03.        TRANSITION RULES


 


(A)           OPENING ACCOUNT BALANCES AND PARTICIPATION.  UNLESS OTHERWISE
EXPRESSLY SET FORTH HEREIN, THE ACCOUNT BALANCE AS OF THE CLOSE OF BUSINESS ON
SEPTEMBER 30, 2005 OF ANY INDIVIDUAL WHO HAD ACCUMULATED BENEFITS UNDER THE AXP
PLAN, THE RESPONSIBILITY FOR WHICH WAS TRANSFERRED TO THE COMPANY PURSUANT TO
THE EMPLOYEE BENEFITS AGREEMENT BY AND BETWEEN THE AMERICAN EXPRESS COMPANY AND
THE COMPANY, DATED AS OF SEPTEMBER 30, 2005 (THE “EBA”), SHALL BE THE ACCOUNT
BALANCE SUCH PARTICIPANT HAD IN THE AXP PLAN IMMEDIATELY BEFORE THE

 

--------------------------------------------------------------------------------



 


SPIN-OFF.  FOR PURPOSES OF THIS TRANSITION RULE ONLY, “PARTICIPANT” SHALL
INCLUDE INDIVIDUALS WITH ACCRUED BENEFITS UNDER THE AXP PLAN, THE RESPONSIBILITY
FOR WHICH WAS TRANSFERRED TO THE COMPANY UNDER THE EBA.  A PARTICIPANT WHO
BECAME AN EMPLOYEE OF THE COMPANY AND PARTICIPANT UNDER THE PLAN SHALL ACCRUE
BENEFITS AND RECEIVE DISTRIBUTIONS OF SUCH BENEFITS, INCLUDING BENEFITS ACCRUED
UNDER THE AXP PLAN, AS SET FORTH BELOW IN THE PLAN.  A PARTICIPANT WHO HAD
ACCRUED BENEFITS UNDER THE AXP PLAN, BUT DID NOT BECOME AN EMPLOYEE OF THE
COMPANY ACCRUING ADDITIONAL BENEFITS UNDER THE PLAN, SHALL HAVE BENEFITS SOLELY
AS SET FORTH IN, AND SHALL RECEIVE PAYMENTS FROM THE COMPANY SOLELY IN
ACCORDANCE WITH, THE TERMS OF THE AXP PLAN AS IN EFFECT ON SEPTEMBER 30, 2005.


 


(B)           PLAN ELECTIONS AND DESIGNATIONS.  NOTWITHSTANDING ANYTHING HEREIN
TO THE CONTRARY AND IN ACCORDANCE WITH THE REQUIREMENTS OF THE EBA, ALL
BENEFICIARY DESIGNATIONS, DEFERRAL ELECTION FORMS, INVESTMENT ELECTIONS, PAYMENT
FORM ELECTIONS, AND QUALIFIED DOMESTIC RELATIONS ORDERS CREATING RIGHTS FOR
ALTERNATE PAYEES IN EFFECT UNDER THE AXP PLAN AS OF SEPTEMBER 30, 2005 SHALL BE
DEEMED TO BE EFFECTIVE WITH RESPECT TO THE PLAN.  FOR PURPOSES OF THIS
ARTICLE 1.03(B), INVESTMENT ELECTIONS RELATING TO THE AMERICAN EXPRESS COMPANY
STOCK FUND UNDER THE AXP PLAN SHALL BE DEEMED TO APPLY TO THE COMPANY STOCK FUND
UNDER THE PLAN.


 


(C)           CALCULATION OF LIMITATIONS.  NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY, FOR PURPOSES OF CALCULATING THE SECTION 415 LIMITATIONS AND THE
SECTION 401(A)(17) LIMITATION, COMPENSATION AND BENEFITS ACCRUED UNDER THE AXP
PLAN (AND THE UNDERLYING AXP QUALIFIED RETIREMENT PLANS) AND/OR WHILE A
PARTICIPANT WAS EMPLOYED BY THE AMERICAN EXPRESS COMPANY OR ITS AFFILIATES
DURING 2005 SHALL BE TAKEN INTO CONSIDERATION UNDER THE PLAN FOR THE 2005 PLAN
YEAR.


 


ARTICLE 2
DEFINITIONS


 

As used in the Plan, the following terms have the meanings indicated below:

 


2.01.        “AFFILIATE” MEANS ANY CORPORATION OR OTHER TRADE OR BUSINESS UNDER
COMMON CONTROL WITH THE COMPANY, AS FURTHER DEFINED IN THE COMPANY’S QUALIFIED
RETIREMENT PLANS.


 


2.02.        “BENEFICIARY” MEANS THE INDIVIDUAL OR ENTITY DESIGNATED BY THE
PARTICIPANT PURSUANT TO ARTICLE 7 AND IN ACCORDANCE WITH PROCEDURES ESTABLISHED
BY THE COMMITTEE TO RECEIVE BENEFITS UNDER THE PLAN IN THE EVENT OF THE
PARTICIPANT’S DEATH.


 


2.03.        “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


 


2.04.        “CHANGE IN CONTROL” HAS THE MEANING GIVEN SUCH TERM IN THE
AMERIPRISE FINANCIAL 2005 INCENTIVE COMPENSATION PLAN, AS AMENDED.


 


2.05.        “CLAIMANT” HAS THE MEANING SET FORTH IN ARTICLE 12.01.


 


2.06.        “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS IT MAY BE
AMENDED FROM TIME TO TIME, AND ALL REGULATIONS, INTERPRETATIONS AND
ADMINISTRATIVE GUIDANCE ISSUED THEREUNDER.


 

--------------------------------------------------------------------------------



 


2.07.        “COMMITTEE” MEANS THE COMPENSATION AND BENEFITS COMMITTEE OF THE
COMPANY OR SUCH OTHER COMMITTEE DESIGNATED BY THE BOARD TO ADMINISTER THE PLAN. 
ANY REFERENCE HEREIN TO THE COMMITTEE SHALL BE DEEMED TO INCLUDE ANY PERSON TO
WHOM ANY DUTY OF THE COMMITTEE HAS BEEN DELEGATED PURSUANT TO ARTICLE 11.03.


 


2.08.        “COMPANY” MEANS AMERIPRISE FINANCIAL, INC. AND ANY OF ITS
SUBSIDIARIES AND AFFILIATES WHICH HAVE BECOME PARTICIPATING EMPLOYERS IN A
QUALIFIED RETIREMENT PLAN.


 


2.09.        “COMPENSATION” MEANS, WITH RESPECT TO EXCESS BENEFITS CALCULATED
WITH REFERENCE TO A PARTICULAR QUALIFIED RETIREMENT PLAN, “COMPENSATION” AS
DEFINED IN THE APPLICABLE QUALIFIED RETIREMENT PLAN, AS THE CONTEXT IMPLIES,
PROVIDED THAT THE COMMITTEE MAY, IN ITS DISCRETION, DESIGNATE ADDITIONAL OR
DIFFERENT ITEMS, SUCH AS THE VALUE OF CERTAIN EQUITY AWARDS, AS COMPENSATION FOR
PURPOSES OF ONE OR MORE OF THE BENEFITS PROVIDED UNDER THE PLAN.


 


2.10.        “DEFERRAL PLAN” MEANS THE AMERIPRISE FINANCIAL DEFERRED
COMPENSATION PLAN, OR ANY SIMILAR OR SUCCESSOR NON-QUALIFIED PLAN FOR THE
DEFERRAL OF COMPENSATION IN ACCORDANCE WITH SECTION 409A.


 


2.11.        “DEFINED TERMINATION” HAS THE MEANING GIVEN SUCH TERM IN THE SENIOR
EXECUTIVE SEVERANCE PLAN.


 


2.12.        “EMPLOYEE” MEANS AN ELECTED OR APPOINTED OFFICER OF THE COMPANY OR
ANY OTHER INDIVIDUAL WHOM THE COMMITTEE IDENTIFIES AS AN EMPLOYEE OF THE
COMPANY, AND WHOSE COMPENSATION IS REPORTED ON A FORM W-2, REGARDLESS OF WHETHER
THE USE OF SUCH FORM IS SUBSEQUENTLY DETERMINED TO BE ERRONEOUS.


 


2.13.        “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


 


2.14.        “INSIDERS” MEANS SUCH PARTICIPANTS WHO ARE OR MAY BE REQUIRED TO
FILE REPORTS UNDER SECTION 16(A) OF THE EXCHANGE ACT, WITH RESPECT TO EQUITY
SECURITIES OF  AMERIPRISE FINANCIAL, INC.


 


2.15.        “401(K) PLAN” MEANS THE AMERIPRISE FINANCIAL 401(K) PLAN, AS
AMENDED.


 


2.16.        “PARTICIPANT” MEANS AN ELIGIBLE EMPLOYEE WHO ACCRUES BENEFITS UNDER
THE PLAN.


 


2.17.        “PLAN YEAR” MEANS THE CALENDAR YEAR WITH REFERENCE TO WHICH
BENEFITS ARE DETERMINED UNDER THE PLAN.


 


2.18.        “QUALIFIED RETIREMENT PLAN” MEANS THE RETIREMENT PLAN AND/OR THE
401(K) PLAN, AS THE CONTEXT MAY IMPLY.


 


2.19.        “RETIREMENT PLAN” MEANS THE AMERIPRISE FINANCIAL RETIREMENT PLAN,
AS AMENDED.


 


2.20.        “SECTION 401(A)(17) LIMITATION” REFERS TO THE LIMITATION ON THE
DOLLAR AMOUNT OF COMPENSATION WHICH MAY BE TAKEN INTO ACCOUNT UNDER THE
QUALIFIED RETIREMENT PLANS UNDER SECTION 401(A)(17) OF THE CODE.

 

--------------------------------------------------------------------------------



 


2.21.        “SECTION 409A” MEANS SECTION 409A OF THE CODE, AND THE TREASURY
REGULATIONS PROMULGATED AND OTHER OFFICIAL GUIDANCE ISSUED THEREUNDER.


 


2.22.        “SECTION 415 LIMITATIONS” REFER TO THE LIMITATIONS ON BENEFITS FOR
DEFINED BENEFIT PENSION PLANS AND DEFINED CONTRIBUTION PLANS WHICH ARE IMPOSED
BY SECTION 415 OF THE CODE.


 


2.23.        “SENIOR EXECUTIVE SEVERANCE PLAN” MEANS THE AMERIPRISE FINANCIAL
SENIOR EXECUTIVE SEVERANCE PLAN, AS AMENDED.


 


2.24.        “TERMINATION OF EMPLOYMENT” MEANS A “SEPARATION FROM SERVICE” AS
DEFINED UNDER SECTION 409A, AS DETERMINED IN ACCORDANCE WITH THE COMPANY’S
POLICY REGARDING SECTION 409A COMPLIANCE.


 


2.25.        “UNFORESEEABLE EMERGENCY” MEANS, WITH RESPECT TO A PARTICIPANT, A
SEVERE FINANCIAL HARDSHIP TO THE PARTICIPANT RESULTING FROM AN ILLNESS OR
ACCIDENT OF THE PARTICIPANT, THE PARTICIPANT’S SPOUSE, OR A DEPENDENT (AS
DEFINED IN SECTION 152(A) OF THE CODE) OF THE PARTICIPANT, LOSS OF THE
PARTICIPANT’S PROPERTY DUE TO CASUALTY, OR OTHER SIMILAR EXTRAORDINARY AND
UNFORESEEABLE CIRCUMSTANCES ARISING AS A RESULT OF EVENTS BEYOND THE CONTROL OF
THE PARTICIPANT.  IN MAKING ITS DETERMINATION, THE COMMITTEE SHALL BE GUIDED BY
THE PREVAILING AUTHORITIES APPLICABLE UNDER SECTION 409A.


 


ARTICLE 3
ELIGIBILITY


 


3.01.        AUTOMATIC PARTICIPATION.  PARTICIPATION IN THE PLAN SHALL BE
LIMITED TO EMPLOYEES WHO MEET THE REQUIREMENTS OF ARTICLES 3.02(A) AND 3.02(B),
AND SHALL AUTOMATICALLY OCCUR FOR SUCH EMPLOYEES; PROVIDED, THAT THE COMMITTEE
MAY DESIGNATE, ON A CASE-BY-CASE BASIS, EMPLOYEES OR CATEGORIES OF EMPLOYEES WHO
SHALL NOT BE ELIGIBLE TO PARTICIPATE IN ALL OR ANY PORTION OF THE PLAN.


 


3.02.        PARTICIPATION REQUIREMENTS.  TO BECOME A PARTICIPANT IN THE PLAN,
AN EMPLOYEE MUST:


 


(A)           BE A PARTICIPANT UNDER A QUALIFIED RETIREMENT PLAN MAINTAINED BY
THE COMPANY.  PARTICIPATION BY AN EMPLOYEE IN A QUALIFIED RETIREMENT PLAN SHALL
BE DETERMINED PURSUANT TO AND IN ACCORDANCE WITH THE ELIGIBILITY CRITERIA
APPLICABLE UNDER SUCH QUALIFIED RETIREMENT PLAN; AND


 


(B)           FOR THE RELEVANT PLAN YEAR:

 

--------------------------------------------------------------------------------


 

(I)            BE CREDITED WITH COMPENSATION EARNED FROM THE COMPANY IN AN
AMOUNT IN EXCESS OF THE APPLICABLE CODE SECTION 401(A)(17) LIMITATION OR ACCRUE
BENEFITS UNDER A QUALIFIED RETIREMENT PLAN IN EXCESS OF THE SECTION 415
LIMITATION; OR

 

(II)           HAVE DEFERRED COMPENSATION UNDER A DEFERRAL PLAN AND BE
CLASSIFIED AS A LEVEL “GRADE BAND 50” PERSONNEL OR GREATER (AS SUCH
CLASSIFICATION IS DEFINED BY THE COMMITTEE FROM TIME-TO-TIME); PROVIDED,
HOWEVER, THAT THE COMMITTEE MAY, IN ITS SOLE DISCRETION, SET A DIFFERENT
REQUIRED PAY LEVEL OR GRADE FOR PARTICIPATION IN THE PLAN.

 


ARTICLE 4
PLAN BENEFITS


 


4.01.        BENEFITS UNDER THE RETIREMENT PLAN.  FOR PURPOSES OF THIS
ARTICLE 4.01, CAPITALIZED TERMS NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE SAME
MEANING SET FORTH IN THE RETIREMENT PLAN.


 


(A)           BENEFITS IN EXCESS OF LIMITS UNDER THE RETIREMENT PLAN.  THE
COMPANY SHALL ESTABLISH A BOOK RESERVE ACCOUNT PURSUANT TO THIS ARTICLE FOR: 
(I) A PARTICIPANT UNDER THE RETIREMENT PLAN; OR (II) A TERMINATED PARTICIPANT
UNDER THE RETIREMENT PLAN, WITH RESPECT TO COMPENSATION WHICH IS PAID BY THE
LATER OF 2 ½ MONTHS AFTER THE PARTICIPANT’S SEPARATION FROM SERVICE OR THE END
OF THE LIMITATION YEAR THAT INCLUDES THE DATE OF THE PARTICIPANT’S SEPARATION
FROM SERVICE.


 

(I)            INITIAL BOOK RESERVE ACCOUNT BALANCE.  A PARTICIPANT’S INITIAL
BOOK RESERVE ACCOUNT BALANCE SHALL BE ZERO UNLESS THE PARTICIPANT WAS A
PARTICIPANT IN THE AXP PLAN.  A PARTICIPANT WHO WAS A PARTICIPANT IN THE AXP
PLAN SHALL HAVE AN INITIAL BOOK RESERVE ACCOUNT BALANCE EQUAL TO HIS OR HER BOOK
RESERVE ACCOUNT BALANCE IN THE AXP PLAN ON SEPTEMBER 30, 2005.

 

(II)           CONTRIBUTION CREDITS.  THERE SHALL BE CREDITED TO A PARTICIPANT’S
BOOK RESERVE ACCOUNT, IN ACCORDANCE WITH ARTICLE 4.04, AN AMOUNT EQUAL TO THE
EXCESS, IF ANY, OF:  (X) THE CONTRIBUTION CREDITS THAT WOULD HAVE BEEN CREDITED
TO A PARTICIPANT’S DEFINED BENEFIT ACCOUNT BALANCE UNDER THE RETIREMENT PLAN FOR
THE PLAN YEAR IF THE PLAN’S DEFINITION OF COMPENSATION WAS USED, THE
SECTION 401(A)(17) LIMITATION WAS IGNORED, AND THE PARTICIPANT HAD NOT ELECTED
OR BEEN REQUIRED TO DEFER THE RECEIPT OF ANY COMPENSATION PURSUANT TO A DEFERRAL
PLAN, OVER (Y) THE ACTUAL CONTRIBUTION CREDITS CREDITED TO THE PARTICIPANT’S
DEFINED BENEFIT ACCOUNT BALANCE UNDER THE RETIREMENT PLAN FOR THE PLAN YEAR.  IN
THE EVENT A PARTICIPANT TERMINATES FROM SERVICE AS A RESULT OF A DISABILITY, AS
DETERMINED UNDER THE RETIREMENT PLAN, THIS ARTICLE 4.01(A)(II) WILL APPLY AS IF
THE SECTION 401(A)(17) LIMITATION AND SECTION 415 LIMITATIONS APPLIED TO THE
DEEMED COMPENSATION CONSIDERED BY THE RETIREMENT PLAN.

 


(B)           ADDITIONAL YEARS OF SERVICE.  CERTAIN PARTICIPANTS, AS DETERMINED
BY THE COMPANY IN ITS SOLE DISCRETION, MAY BE DEEMED TO HAVE RENDERED FIVE
ADDITIONAL YEARS OF SERVICE UNDER THE PLAN.  FOR EACH SUCH PARTICIPANT, SUBJECT
TO SUCH TERMS AND CONDITIONS AS THE COMPANY MAY IMPOSE UPON SUCH BENEFITS BY
SPECIAL AGREEMENT WITH SUCH PARTICIPANT (IN THE EVENT OF A CONFLICT WITH THIS
ARTICLE 4.01(B), SUCH SPECIAL AGREEMENT SHALL CONTROL), AN ADDITIONAL AMOUNT
SHALL BE CREDITED TO THE PARTICIPANT’S BOOK RESERVE ACCOUNT EQUAL TO THE EXCESS,
IF ANY OF:  (X) THE TOTAL CUMULATIVE CONTRIBUTION CREDITS THAT WOULD HAVE BEEN
CREDITED TO THE PARTICIPANT’S BOOK

 

--------------------------------------------------------------------------------



 


RESERVE ACCOUNT UNDER ARTICLE 4.01(A) HAD THE PARTICIPANT RENDERED SUCH
ADDITIONAL YEARS OF SERVICE UNDER THE RETIREMENT PLAN, OVER (Y) THE ACTUAL TOTAL
CUMULATIVE CONTRIBUTION CREDITS CREDITED TO THE PARTICIPANT’S BOOK RESERVE
ACCOUNT UNDER ARTICLE 4.01(A) AS OF THE DATE THE PARTICIPANT IS ELIGIBLE FOR
SUCH BENEFITS UNDER THE PLAN.  SUBJECT TO THE TERMS OF THE SPECIAL AGREEMENT
WITH EACH SUCH PARTICIPANT, SUCH AMOUNTS SHALL BE CALCULATED AND CREDITED IN
ACCORDANCE WITH ARTICLE 4.04 UNDER PROCEDURES TO BE DETERMINED FROM TIME TO TIME
BY THE COMMITTEE AND CONSISTENTLY APPLIED TO SIMILARLY SITUATED EMPLOYEES. 
UNLESS OTHERWISE DETERMINED BY THE COMMITTEE OR AGREED IN A SPECIAL AGREEMENT
WITH THE PARTICIPANT, AMOUNTS CREDITED UNDER THIS ARTICLE 4.01(B) SHALL BE
SUBJECT TO FIVE YEAR VESTING, AND SUCH AMOUNTS SHALL BE FORFEITED BY THE
PARTICIPANT IF THE PARTICIPANT’S SERVICE WITH THE COMPANY TERMINATES FOR ANY
REASON OTHER THAN DEATH OR DISABILITY (AS DEFINED IN THE RETIREMENT PLAN) BEFORE
FIVE YEARS OF ACTUAL SERVICE HAVE BEEN RENDERED TO THE COMPANY BY SUCH
PARTICIPANT.


 


(C)           BENEFITS FORMULA.  THE FORMULA OF THE BENEFITS FOR A PLAN YEAR
UNDER THIS ARTICLE 4.01 SHALL BE DETERMINED BY THE COMMITTEE AND APPLIED IN A
UNIFORM MANNER FOR ALL SIMILARLY SITUATED EMPLOYEES.


 


(D)           BENEFITS RESTRICTED TO VESTED PORTION.  THE BENEFITS CREDITED
UNDER THIS ARTICLE 4.01 AT THE TIME OF DISTRIBUTION TO A PARTICIPANT SHALL BE
RESTRICTED TO A PARTICIPANT’S VESTED PORTION.  UNLESS OTHERWISE EXPRESSLY
PROVIDED IN THE PLAN, A PARTICIPANT’S VESTED PORTION SHALL BE DETERMINED UNDER
THE VESTING PROVISIONS OF THE RETIREMENT PLAN; PROVIDED, THAT VESTING SHALL
CEASE AS OF THE DATE A PARTICIPANT COMMENCES PAYMENT PURSUANT TO ARTICLE 6.02. 
ANY NON-VESTED PORTION OF AMOUNTS CREDITED TO A PARTICIPANT HEREUNDER SHALL BE
FORFEITED.


 


(E)           ADDITIONAL ACCOUNTS.  THE COMMITTEE MAY, IN ITS SOLE AND EXCLUSIVE
DISCRETION, ESTABLISH ADDITIONAL BOOK RESERVE ACCOUNTS FROM TIME TO TIME.  THE
PROCEDURES TO REFLECT AND CREDIT INCREASES, DECREASES, INTEREST, DIVIDENDS, AND
OTHER INCOME, GAINS AND LOSSES SHALL BE DETERMINED BY THE COMMITTEE IN ITS SOLE
AND EXCLUSIVE DISCRETION.


 


4.02.        BENEFITS UNDER THE 401(K) PLAN.  FOR PURPOSES OF THIS ARTICLE 4.02,
CAPITALIZED TERMS NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE SAME MEANING SET
FORTH IN THE 401(K) PLAN.


 


(A)           BENEFITS IN EXCESS OF LIMITS UNDER THE 401(K) PLAN.  IF A
PARTICIPANT IS A PARTICIPANT IN THE 401(K) PLAN FOR A PLAN YEAR ENDING ON OR
BEFORE DECEMBER 31, 2006, THE COMPANY SHALL ESTABLISH BOOK RESERVE ACCOUNTS
UNDER THE PLAN ON BEHALF OF SUCH PARTICIPANT.  A PARTICIPANT’S INITIAL BOOK
RESERVE ACCOUNT BALANCE SHALL BE ZERO UNLESS THE PARTICIPANT WAS A PARTICIPANT
IN THE AXP PLAN.  A PARTICIPANT WHO WAS A PARTICIPANT IN THE AXP PLAN SHALL HAVE
AN INITIAL BALANCE IN EACH BOOK RESERVE ACCOUNT EQUAL TO SUCH PARTICIPANT’S BOOK
RESERVE ACCOUNT BALANCE IN THE EQUIVALENT ACCOUNT UNDER THE AXP PLAN ON
SEPTEMBER 30, 2005.  THE FOLLOWING AMOUNTS SHALL BE CREDITED TO THE
PARTICIPANT’S BOOK RESERVE ACCOUNTS AS DESCRIBED IN ARTICLE 4.04:


 

(I)            COMPANY STOCK CONTRIBUTION ALLOCATION.  FOR PAY PERIODS ENDING ON
OR BEFORE DECEMBER 31, 2006, AN AMOUNT SHALL BE CREDITED TO THE PARTICIPANT’S
BOOK RESERVE ACCOUNT FOR EACH PLAN YEAR EQUAL TO:  (A) ONE PERCENT, OR SUCH
OTHER AMOUNT AS MAY BE SET BY THE COMMITTEE FOR SOME OR ALL PARTICIPANTS, OF THE
SUM OF:  (1) THE PARTICIPANT’S COMPENSATION, CALCULATED WITHOUT THE
SECTION 401(A)(17) LIMITATION OR SECTION 415 LIMITATIONS, PLUS (2) THAT PORTION
OF A PARTICIPANT’S COMPENSATION DEFERRED DURING SUCH PLAN YEAR PURSUANT TO A
DEFERRAL

 

--------------------------------------------------------------------------------


 

PLAN, MINUS (B) THE AMOUNT ACTUALLY ALLOCATED AS A COMPANY STOCK CONTRIBUTION TO
THE ACCOUNT OF THE PARTICIPANT UNDER THE 401(K) PLAN.

 

(II)           COMPANY PROFIT-SHARING CONTRIBUTION ALLOCATION.  FOR PAY PERIODS
ENDING ON OR BEFORE DECEMBER 31, 2006, AN AMOUNT SHALL BE CREDITED TO THE
PARTICIPANT’S BOOK RESERVE ACCOUNT FOR EACH PLAN YEAR EQUAL TO:  (A) THE COMPANY
PROFIT-SHARING CONTRIBUTION PERCENTAGE UTILIZED FOR PURPOSES OF THE 401(K) PLAN
FOR THAT PLAN YEAR FOR SUCH PARTICIPANT TIMES THE SUM OF:  (1) THE PARTICIPANT’S
COMPENSATION, CALCULATED WITHOUT THE SECTION 401(A)(17) LIMITATION OR
SECTION 415 LIMITATIONS, PLUS (2) THAT PORTION OF A PARTICIPANT’S COMPENSATION
DEFERRED DURING SUCH PLAN YEAR PURSUANT TO A DEFERRAL PLAN, MINUS (B) THE AMOUNT
ACTUALLY ALLOCATED AS A COMPANY PROFIT-SHARING CONTRIBUTION TO THE ACCOUNT OF
THE PARTICIPANT UNDER THE 401(K) PLAN.  UNLESS OTHERWISE EXPRESSLY PROVIDED IN
THE PLAN, BENEFITS CREDITED UNDER THIS ARTICLE 4.02(A)(II) AT THE TIME OF
DISTRIBUTION SHALL BE RESTRICTED TO A PARTICIPANT’S VESTED PORTION AS DETERMINED
UNDER THE APPLICABLE PROVISIONS OF THE 401(K) PLAN.  ANY NON-VESTED PORTION OF
SUCH DEFERRED COMPENSATION TO BE PAID SHALL BE FORFEITED.

 

(III)          COMPANY MATCHING CONTRIBUTION ALLOCATION.  FOR PAY PERIODS ENDING
ON OR BEFORE DECEMBER 31, 2006, A COMPANY MATCHING CONTRIBUTION, WHETHER OR NOT
THE PARTICIPANT ACTUALLY ELECTS TO DEFER COMPENSATION UNDER THE 401(K) PLAN, FOR
EACH PLAN YEAR EQUAL TO THREE PERCENT, OR SUCH OTHER AMOUNT AS MAY BE SET BY THE
COMMITTEE FOR SOME OR ALL PARTICIPANTS, OF:  (A) THAT PORTION OF THE
PARTICIPANT’S COMPENSATION WHICH WAS DEFERRED DURING THE PLAN YEAR PURSUANT TO A
DEFERRAL PLAN, PLUS (B) THAT PORTION OF THE PARTICIPANT’S COMPENSATION (NOT
INCLUDING THE AMOUNTS DEFERRED AS DESCRIBED IN CLAUSE (A) ABOVE) IN EXCESS OF
THE SECTION 401(A)(17) LIMITATION, SHALL BE CONTRIBUTED AND ALLOCATED TO THE
ACCOUNT OF A PARTICIPANT BY THE COMPANY AS A MATCHING CONTRIBUTION ON BEHALF OF
SUCH PARTICIPANT; PROVIDED, HOWEVER, FOR PURPOSES OF THIS COMPANY MATCHING
CONTRIBUTION, COMPENSATION SHALL NOT BE SUBJECT TO THE SECTION 401(A)(17)
LIMITATION.

 


(B)           ADDITIONAL ACCOUNTS.  THE COMMITTEE MAY, IN ITS DISCRETION,
ESTABLISH ADDITIONAL BOOK RESERVE ACCOUNTS FROM TIME TO TIME.  THE PROCEDURES TO
REFLECT AND CREDIT INCREASES, DECREASES, INTEREST, DIVIDENDS, AND OTHER INCOME,
GAINS AND LOSSES SHALL BE DETERMINED BY THE COMMITTEE IN ITS SOLE AND EXCLUSIVE
DISCRETION.


 


4.03.        BENEFITS UPON A CHANGE IN CONTROL.  IF A PARTICIPANT WHO IS
ELIGIBLE TO RECEIVE BENEFITS UNDER THE SENIOR EXECUTIVE SEVERANCE PLAN
EXPERIENCES A DEFINED TERMINATION, THEN THE PARTICIPANT SHALL BE ENTITLED TO AN
ADDITIONAL BENEFIT UNDER THE PLAN IN AN AMOUNT EQUAL TO THE CONTRIBUTIONS THAT
WOULD HAVE BEEN MADE BY THE COMPANY ON BEHALF OF THE PARTICIPANT UNDER THE
RETIREMENT PLAN OR THE PLAN (AND OTHER SIMILAR PLANS OF THE COMPANY), DURING A
PERIOD EQUAL TO THE NUMBER OF WEEKS OF SEVERANCE PAY TO WHICH THE PARTICIPANT IS
ENTITLED UNDER THE SENIOR EXECUTIVE SEVERANCE PLAN, AS IN EFFECT IMMEDIATELY
PRIOR TO THE CHANGE IN CONTROL, ASSUMING COMPENSATION PER WEEK DURING SUCH
PERIOD OF AN AMOUNT EQUAL TO THE PARTICIPANT’S WEEKLY SEVERANCE BENEFIT UNDER
THE SENIOR EXECUTIVE SEVERANCE PLAN (FOR AVOIDANCE OF DOUBT, WITHOUT
CONSIDERATION OF ANY OFFSETS WHICH MAY BE PROVIDED IN SUCH PLAN AGAINST
SEVERANCE BENEFITS, SUCH AS TERMINATION PAY, OFFICE CLOSING AMOUNTS, ETC.).  THE
FULL AMOUNT OF SUCH BENEFIT SHALL BE CREDITED TO THE PARTICIPANT’S BOOK RESERVE
ACCOUNTS, AS DESCRIBED IN ARTICLE 4.04, EFFECTIVE AS OF THE DATE OF THE DEFINED
TERMINATION.

 

--------------------------------------------------------------------------------



 


4.04.        CREDITING OF ACCOUNTS


 


(A)           TIME AND MANNER.  AMOUNTS DESCRIBED IN THIS ARTICLE 4 SHALL BE
CREDITED TO A BOOK RESERVE ACCOUNT ESTABLISHED FOR A PARTICIPANT AT SUCH TIMES
AND IN SUCH MANNER AS MAY BE DETERMINED BY THE COMMITTEE.  IN MAKING SUCH
CREDITS, THE COMMITTEE SHALL GENERALLY ATTEMPT TO, BUT SHALL NOT BE REQUIRED TO,
CREDIT ACCOUNTS AT A TIME AND IN A MANNER AS SIMILAR AS POSSIBLE TO THE TIME AND
MANNER FOR THE CREDITING OF SIMILAR AMOUNTS UNDER THE QUALIFIED RETIREMENT
PLANS; PROVIDED THAT, UNLESS THE COMMITTEE DETERMINES OTHERWISE, AMOUNTS
CREDITED TO AN ACCOUNT WITH RESPECT TO THE APPLICATION OF THE SECTION 415
LIMITATIONS TO THE RETIREMENT PLAN SHALL BE CREDITED UPON THE COMMENCEMENT OF
THE BENEFIT PAYMENT UNDER THE RETIREMENT PLAN, AND MAY, PURSUANT TO
RULES DETERMINED BY THE COMMITTEE, INCLUDE FOR PURPOSES OF SUCH CALCULATION
YEARS OF SERVICE, COMPENSATION, AND OTHER CREDITING INFORMATION ACCRUED UNDER
THE AXP PLAN.  THE COMMITTEE SHALL APPLY SUCH PROCEDURES CONSISTENTLY TO
SIMILARLY SITUATED PARTICIPANTS.


 


(B)           COMPANY STOCK CONTRIBUTIONS.  AMOUNTS DESCRIBED IN
ARTICLE 4.02(A)(I) SHALL BE INITIALLY CREDITED TO A BOOK RESERVE ACCOUNT
ESTABLISHED FOR A PARTICIPANT WHICH SHALL BE DENOMINATED IN UNITS (“UNITS”). 
FOR PURPOSES OF THE PLAN, THE PRICE AND VALUE OF A UNIT SHALL BE DETERMINED BY
THE COMMITTEE IN A MANNER DETERMINED BY THE COMMITTEE TO BE REASONABLY
CONSISTENT WITH SIMILAR DETERMINATIONS MADE UNDER THE 401(K) PLAN COMPANY STOCK
FUND (THE “STOCK FUND”).


 


(C)           OTHER CONTRIBUTIONS.  AMOUNTS DESCRIBED IN ARTICLES
4.02(A)(II) (PROFIT-SHARING CONTRIBUTIONS), 4.02(A)(III) (MATCHING
CONTRIBUTIONS) AND 4.03 (BENEFITS UPON A CHANGE IN CONTROL) SHALL BE CREDITED TO
A BOOK RESERVE ACCOUNT ESTABLISHED FOR A PARTICIPANT WHICH SHALL CONTAIN VARIOUS
SUBACCOUNTS SELECTED BY THE COMMITTEE IN ITS SOLE AND EXCLUSIVE DISCRETION,
REPRESENTING THE VARIOUS INVESTMENT FUNDS AVAILABLE TO A PARTICIPANT UNDER THE
401(K) PLAN AS PROVIDED FOR IN THE PLAN; PROVIDED THAT, UNLESS OTHERWISE
DETERMINED BY THE COMMITTEE, NO SUBACCOUNT SHALL BE ESTABLISHED UNDER THE PLAN
TO COINCIDE WITH ANY SELF-DIRECTED BROKERAGE ACCOUNT WHICH MAY BE AVAILABLE
UNDER THE 401(K) PLAN.


 


ARTICLE 5
SUBACCOUNTS, INVESTMENT PERFORMANCE AND TRANSFERS


 


5.01.        EARNINGS CREDITING.  FOR EACH PARTICIPANT, THE BOOK RESERVE
ACCOUNTS ESTABLISHED PURSUANT TO ARTICLE 4.01 SHALL BE INCREASED BY THE IMPUTED
EARNINGS CREDIT (AS SUCH TERM IS DEFINED IN THE RETIREMENT PLAN), NOT LESS
FREQUENTLY THAN ANNUALLY, UNDER PROCEDURES AND AT TIMES DETERMINED BY THE
COMMITTEE AND CONSISTENTLY APPLIED FOR SIMILARLY SITUATED PARTICIPANTS.  SUCH
EARNINGS SHALL BE CREDITED AT THE SAME INTEREST RATE AND COMPUTED IN A SIMILAR
MANNER (TO THE EXTENT ADMINISTRATIVELY FEASIBLE) AS IMPUTED EARNINGS CREDITS ARE
COMPUTED UNDER THE RETIREMENT PLAN FOR EACH PLAN YEAR.


 


5.02.        PERFORMANCE OF COMPANY STOCK.  SUBJECT TO ARTICLE 5.06, AND TO SUCH
RULES AS MAY BE ADOPTED BY THE COMMITTEE, THE PERFORMANCE OF THE BOOK RESERVE
ACCOUNT ESTABLISHED FOR EACH PARTICIPANT PURSUANT TO ARTICLE 4.04(B) SHALL
REFLECT THE PERFORMANCE OF THE STOCK FUND.  SUCH BOOK RESERVE ACCOUNT SHALL
REFLECT SUCH INCREASES OR DECREASES IN VALUE FROM TIME TO TIME, WHETHER FROM
DIVIDENDS, GAINS, LOSSES OR OTHERWISE, AS MAY BE EXPERIENCED BY THE STOCK FUND. 
SUBJECT TO ARTICLE 9, AND TO SUCH RULES AS MAY BE ADOPTED BY THE COMMITTEE, A
PARTICIPANT MAY

 

--------------------------------------------------------------------------------



 


ELECT TO TRANSFER CREDITS TO THE BOOK RESERVE ACCOUNT ESTABLISHED PURSUANT TO
ARTICLE 4.04(B) TO OR FROM SUCH ACCOUNT TO OR FROM ONE OR MORE SUBACCOUNTS
ESTABLISHED PURSUANT TO ARTICLE 4.04(C), IN A MANNER SIMILAR TO THE RULES FOR
SUCH TRANSFERS UNDER THE 401(K) PLAN.


 


5.03.        INVESTMENT FOLLOWING CHANGE IN CONTROL.  NOTWITHSTANDING THE ABOVE,
EFFECTIVE IMMEDIATELY UPON A CHANGE IN CONTROL, TO THE EXTENT A BOOK RESERVE
ACCOUNT ESTABLISHED ON BEHALF OF A PARTICIPANT REFLECTS, OR BY THE TERMS OF THE
PLAN SHOULD IN THE FUTURE REFLECT, THE PERFORMANCE OF THE STOCK FUND, IT SHALL
THEREAFTER REFLECT THE PERFORMANCE OF THE 401(K) PLAN INCOME FUND, OR A DEFAULT
SUBACCOUNT SELECTED BY THE COMMITTEE.


 


5.04.        INVESTMENT ALLOCATION.  FOR EACH PARTICIPANT, CREDITS TO THE BOOK
RESERVE ACCOUNT ESTABLISHED PURSUANT TO ARTICLE 4.04(C) SHALL BE MADE TO SUCH
SUBACCOUNTS THEREUNDER AS DIRECTED BY SUCH PARTICIPANT.  IF MORE THAN ONE
SUBACCOUNT IS SELECTED, A PARTICIPANT MUST DESIGNATE, ON A FORM OR OTHER MEDIUM
ACCEPTABLE TO THE COMMITTEE, IN ONE-PERCENT INCREMENTS, THE AMOUNTS TO BE
CREDITED TO EACH SUBACCOUNT.  A PARTICIPANT SHALL BE ALLOWED TO AMEND SUCH
DESIGNATION CONSISTENT WITH THE FREQUENCY OF INVESTMENT CHANGES OFFERED THE
PARTICIPANT UNDER RULES GOVERNING THE 401(K) PLAN FOR A GIVEN PLAN YEAR.


 


5.05.        INVESTMENT PERFORMANCE.  SUBJECT TO ARTICLE 5.06, FOR EACH
PARTICIPANT, THE PERFORMANCE OF SUCH SUBACCOUNTS SHALL REFLECT THE PERFORMANCE
OF THE INVESTMENT FUND UNDER THE 401(K) PLAN THAT SUCH SUBACCOUNT REPRESENTS. 
EACH SUCH SUBACCOUNT SHALL REFLECT SUCH INCREASES OR DECREASES IN VALUE FROM
TIME TO TIME, WHETHER FROM DIVIDENDS, GAINS, LOSSES OR OTHERWISE, AS THAT
EXPERIENCED BY THE RELATED INVESTMENT FUND UNDER THE 401(K) PLAN.  SUBJECT TO
ARTICLE 9, CREDITS TO SUCH SUBACCOUNTS MAY BE TRANSFERRED TO ANY OTHER
SUBACCOUNT UNDER THE PLAN ON SUCH TERMS AND AT SUCH TIMES AS PERMITTED WITH
RESPECT TO THE RELATED INVESTMENT FUNDS UNDER THE 401(K) PLAN, AND TO SUCH
RULES AS MAY BE ADOPTED BY THE COMMITTEE.  IF A PARTICIPANT FAILS TO
AFFIRMATIVELY DESIGNATE ONE OR MORE SUBACCOUNTS PURSUANT TO THIS ARTICLE 5.05,
SUBJECT TO RULES ESTABLISHED BY THE COMMITTEE, SUCH PARTICIPANT SHALL BE DEEMED
TO HAVE SELECTED EITHER A DEFAULT ACCOUNT SELECTED BY THE COMMITTEE OR, TO THE
EXTENT FEASIBLE, THE SUBACCOUNT(S) THAT RELATE TO THE PARTICIPANT’S INVESTMENT
DIRECTION UNDER THE 401(K) PLAN; PROVIDED, HOWEVER, TO THE EXTENT AN INSIDER HAS
DIRECTED 401(K) PLAN AMOUNTS TO THE STOCK FUND, SUCH INSIDER SHALL BE DEEMED TO
HAVE SELECTED THE SUBACCOUNT RELATING TO THE 401(K) PLAN INCOME FUND OR A
DEFAULT SUBACCOUNT SELECTED BY THE COMMITTEE.  NOTWITHSTANDING THE FOREGOING,
THE COMMITTEE MAY, IN ITS SOLE DISCRETION, PROVIDE THAT ONE OR MORE INVESTMENT
FUNDS AVAILABLE UNDER THE 401(K) PLAN, INCLUDING ANY SELF-DIRECTED BROKERAGE
ACCOUNT WHICH MAY BE AVAILABLE UNDER THE 401(K) PLAN, SHALL NOT BE AVAILABLE FOR
DESIGNATION UNDER THE PLAN.


 


5.06.        VALUATION.  SUBJECT TO ARTICLE 4.04(C), THE SUBACCOUNTS SHALL BE
VALUED SUBJECT TO SUCH REASONABLE RULES AND PROCEDURES AS THE COMMITTEE MAY
ADOPT AND APPLY TO ALL PARTICIPANTS SIMILARLY SITUATED WITH AN EFFORT TO VALUE
SUCH SUBACCOUNTS AS IF AMOUNTS DESIGNATED WERE INVESTED IN AT SIMILAR TIMES AND
IN MANNERS, SUBJECT TO ADMINISTRATIVE CONVENIENCE, AS AMOUNTS ARE INVESTED, AND
SUBJECT TO THE SAME MARKET FLUCTUATION FACTORS USED IN VALUING SUCH INVESTMENTS
IN THE 401(K) PLAN.

 

--------------------------------------------------------------------------------



 


ARTICLE 6
DISTRIBUTION OF BOOK RESERVE ACCOUNTS


 


6.01.        DISTRIBUTION ELECTIONS.


 


(A)           INITIAL ELECTIONS.  IN ACCORDANCE WITH RULES AND PROCEDURES
ADOPTED BY THE COMMITTEE, AND IN COMPLIANCE WITH SECTION 409A, EXISTING
PARTICIPANTS, INCLUDING PARTICIPANTS (OTHER THAN THOSE IN PAY STATUS ON
DECEMBER 31, 2004) WHO WERE PARTICIPANTS UNDER THE AXP PLAN, MAY MAKE A
DISTRIBUTION ELECTION TO RECEIVE BENEFITS IN A SINGLE LUMP-SUM PAYMENT OR IN
ANNUAL INSTALLMENTS PAYABLE OVER A PERIOD OF FIVE, TEN OR 15 CONSECUTIVE
CALENDAR YEARS.  THE AMOUNT OF EACH INSTALLMENT PAYMENT SHALL BE EQUAL TO THE
VALUE OF THE PARTICIPANT’S RESPECTIVE BOOK RESERVE ACCOUNTS DIVIDED BY THE
NUMBER OF INSTALLMENTS REMAINING TO BE PAID.


 

(I)            PARTICIPANTS WHO HAVE NOT PREVIOUSLY MADE AN INITIAL DISTRIBUTION
ELECTION, WHETHER UNDER THE PLAN OR UNDER THE AXP PLAN, MAY MAKE SUCH AN INITIAL
ELECTION ON OR BEFORE THE DATE SET BY THE COMMITTEE.

 

(II)           EMPLOYEES WHO FIRST BECOME PARTICIPANTS AFTER DECEMBER 31, 2005
MAY MAKE AN INITIAL DISTRIBUTION ELECTION IN ACCORDANCE WITH RULES AND
PROCEDURES ADOPTED BY THE COMMITTEE IN COMPLIANCE WITH SECTION 409A.

 

(III)          A PARTICIPANT’S DISTRIBUTION ELECTION IS IRREVOCABLE AND MAY NOT
BE MODIFIED EXCEPT AS PROVIDED IN ARTICLE 6.01(B).  SUCH ELECTION SHALL APPLY TO
THE PAYMENT OF ALL BENEFITS UNDER THE PLAN, INCLUDING BENEFITS ACCRUED UNDER THE
AXP PLAN (EXCEPT FOR BENEFITS THAT WERE IN PAY STATUS UNDER THE AXP PLAN ON
DECEMBER 31, 2004).

 

(IV)          IF A PARTICIPANT FAILS TO MAKE A VALID, TIMELY DISTRIBUTION
ELECTION IN ACCORDANCE WITH THIS ARTICLE 6.01(A) AND THE RULES AND PROCEDURES
ADOPTED BY THE COMMITTEE, SUCH PARTICIPANT SHALL BE DEEMED TO HAVE MADE AN
INITIAL DISTRIBUTION ELECTION TO RECEIVE BENEFITS IN THE FORM OF A SINGLE LUMP
SUM.

 


(B)           SUBSEQUENT DISTRIBUTION ELECTIONS.  A PARTICIPANT WHO HAS NOT
PREVIOUSLY MODIFIED AN INITIAL DISTRIBUTION ELECTION, WHETHER UNDER THE PLAN OR
UNDER THE AXP PLAN, MAY MAKE A ONE-TIME MODIFICATION TO SUCH PARTICIPANT’S
INITIAL DISTRIBUTION ELECTION TO ELECT A DIFFERENT FORM OF PAYMENT.  TO BE
EFFECTIVE, SUCH A MODIFICATION SHALL BE MADE BY FILING A WRITTEN NOTICE OF
MODIFICATION IN SUCH FORM AND MANNER AS THE COMMITTEE MAY PRESCRIBE; PROVIDED,
HOWEVER, THAT THE MODIFICATION (I) MUST BE SUBMITTED NO LATER THAN A DATE
SPECIFIED BY THE COMMITTEE IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 409A,
(II) SHALL NOT TAKE EFFECT UNTIL 12 MONTHS AFTER THE DATE ON WHICH SUCH
MODIFICATION BECOMES EFFECTIVE, AND (III) SPECIFIES A NEW DISTRIBUTION DATE (OR
A NEW INITIAL DISTRIBUTION DATE IN THE CASE OF INSTALLMENT DISTRIBUTIONS) THAT
IS NO SOONER THAN FIVE YEARS AFTER THE ORIGINAL DISTRIBUTION DATE (OR THE
ORIGINAL INITIAL DISTRIBUTION DATE IN THE CASE OF INSTALLMENT DISTRIBUTIONS), OR
SUCH LATER DATE SPECIFIED BY THE COMMITTEE.  A PARTICIPANT MAY NOT CHANGE THE
PAYMENT METHOD AFTER TERMINATION OF EMPLOYMENT.  FOR THE AVOIDANCE OF DOUBT, ANY
SUCH DISTRIBUTION WHICH ACCELERATES PAYMENTS FROM THE PLAN SHALL NOT CAUSE ANY
REDUCTION IN THE AMOUNTS OTHERWISE PAYABLE HEREUNDER (NOTWITHSTANDING
SECTION V(E)(1)(B)(II) OF THE AXP PLAN).

 

--------------------------------------------------------------------------------


 


6.02.        PAYMENT OF BENEFITS.


 


(A)           SUBJECT TO ARTICLE 8, IF A PARTICIPANT HAS NOT MADE AN EFFECTIVE
ONE-TIME MODIFICATION TO HIS OR HER INITIAL DISTRIBUTION ELECTION PURSUANT TO
ARTICLE 6.01(B), THEN PAYMENT OF BENEFITS SHALL BE MADE (OR COMMENCE IN THE CASE
OF INSTALLMENT DISTRIBUTIONS) AS FOLLOWS:  (I) IF A PARTICIPANT HAS ELECTED (OR
IS DEEMED TO HAVE ELECTED) A LUMP SUM PAYMENT, IT SHALL BE MADE ON THE FIRST
JANUARY 1 OR JULY 1 WHICH IS AT LEAST SIX MONTHS FOLLOWING THE PARTICIPANT’S
TERMINATION OF EMPLOYMENT FOR ANY REASON FROM THE COMPANY, OR AS SOON THEREAFTER
AS ADMINISTRATIVELY PRACTICABLE, BUT IN NO EVENT LATER THAN 90 DAYS THEREAFTER;
AND (II) IF A PARTICIPANT HAS ELECTED ANNUAL INSTALLMENT PAYMENTS, THEY SHALL
BEGIN ON JULY 1 OF THE CALENDAR YEAR FOLLOWING THE PARTICIPANT’S TERMINATION OF
EMPLOYMENT FOR ANY REASON FROM THE COMPANY, OR AS SOON THEREAFTER AS
ADMINISTRATIVELY PRACTICABLE, BUT IN NO EVENT LATER THAN 90 DAYS THEREAFTER, AND
SHALL CONTINUE ON EACH JULY 1 THEREAFTER FOR THE PERIOD SELECTED BY THE
PARTICIPANT.


 


(B)           SUBJECT TO ARTICLE 8, IF A PARTICIPANT HAS MADE AN EFFECTIVE
ONE-TIME MODIFICATION TO HIS OR HER INITIAL DISTRIBUTION ELECTION PURSUANT TO
ARTICLE 6.01(B), THEN PAYMENT OF BENEFITS SHALL BE MADE (OR COMMENCE IN THE CASE
OF INSTALLMENT DISTRIBUTIONS) AS FOLLOWS:  (I) IF A PARTICIPANT HAS ELECTED (OR
IS DEEMED TO HAVE ELECTED) A LUMP SUM PAYMENT, IT SHALL BE MADE ON THE FIRST
JANUARY 1 OR JULY 1 WHICH IS AT LEAST FIVE YEARS AND SIX MONTHS FOLLOWING THE
PARTICIPANT’S TERMINATION OF EMPLOYMENT FOR ANY REASON FROM THE COMPANY, OR AS
SOON THEREAFTER AS ADMINISTRATIVELY PRACTICABLE, BUT IN NO EVENT LATER THAN 90
DAYS THEREAFTER; AND (II) IF A PARTICIPANT HAS ELECTED ANNUAL INSTALLMENT
PAYMENTS, THEY SHALL BEGIN ON JULY 1 OF THE CALENDAR YEAR FOLLOWING THE
FIVE-YEAR ANNIVERSARY OF THE PARTICIPANT’S TERMINATION OF EMPLOYMENT FOR ANY
REASON FROM THE COMPANY, OR AS SOON THEREAFTER AS ADMINISTRATIVELY PRACTICABLE,
BUT IN NO EVENT LATER THAN 90 DAYS THEREAFTER, AND SHALL CONTINUE ON EACH JULY 1
THEREAFTER FOR THE PERIOD SELECTED BY THE PARTICIPANT.


 


(C)           A PARTICIPANT WHO HAS EXPERIENCED A TERMINATION OF EMPLOYMENT AND
HAS BEGUN RECEIVING PAYMENTS AS SET FORTH ABOVE, SHALL CONTINUE RECEIVING ANY
REMAINING PAYMENTS ACCORDING TO THE TERMS IN EFFECT ON THE DATE OF SUCH
PARTICIPANT’S TERMINATION OF EMPLOYMENT, EVEN IF LATER RE-EMPLOYED BY THE
COMPANY.


 


6.03.        OFFSETS.  NOTWITHSTANDING ANYTHING IN THE PLAN, THE RETIREMENT PLAN
OR THE 401(K) PLAN TO THE CONTRARY, TO THE MAXIMUM EXTENT PERMISSIBLE BY
SECTION 409A AND APPLICABLE LAW, ANY AMOUNT OTHERWISE DUE OR PAYABLE UNDER THE
PLAN MAY BE FORFEITED, OR ITS PAYMENT SUSPENDED, AT THE DISCRETION OF THE
COMMITTEE, TO APPLY TOWARD OR RECOVER ANY CLAIM THE COMPANY MAY HAVE AGAINST THE
PARTICIPANT, INCLUDING BUT NOT LIMITED TO, FOR THE ENFORCEMENT OF THE COMPANY’S
DETRIMENTAL CONDUCT PROVISIONS UNDER ITS LONG-TERM INCENTIVE AWARD PLAN, TO
RECOVER A DEBT TO THE COMPANY OR TO RECOVER A BENEFIT OVERPAYMENT UNDER A
COMPANY BENEFIT PLAN OR PROGRAM.  NO AMOUNTS SHALL BE OFFSET AGAINST A
PARTICIPANT’S ACCOUNT PRIOR TO THE DATE ON WHICH THE OFFSET AMOUNTS WOULD
OTHERWISE BE DISTRIBUTED TO THE PARTICIPANT UNLESS OTHERWISE PERMITTED BY
SECTION 409A.  AN OFFSET SHALL BE MADE ONLY TO THE EXTENT AND IN THE MANNER
PERMITTED BY THE COMPANY’S POLICY REGARDING SECTION 409A COMPLIANCE.


 


6.04.        EFFECT OF SEVERANCE PLANS.  THE BENEFITS OF A PARTICIPANT UNDER THE
PLAN ARE SUBJECT TO THE TERMS OF ANY SEVERANCE PLAN OF THE COMPANY OR AN
AFFILIATE APPLICABLE TO SUCH PARTICIPANT, WHICH PLANS MAY PROVIDE FOR THE
REDUCTION OF SUCH BENEFITS IN ACCORDANCE WITH THE TERMS THEREOF.

 

--------------------------------------------------------------------------------



 


6.05.        WITHHOLDING.  THE COMPANY SHALL BE ENTITLED TO DEDUCT FROM ANY
PAYMENT UNDER THE PLAN, REGARDLESS OF THE FORM OF SUCH PAYMENT, THE AMOUNT OF
ALL APPLICABLE INCOME AND EMPLOYMENT TAXES, IF ANY, REQUIRED BY LAW TO BE
WITHHELD WITH RESPECT TO SUCH PAYMENT OR MAY REQUIRE THE PARTICIPANT TO PAY TO
IT SUCH TAX PRIOR TO AND AS A CONDITION OF THE MAKING OF SUCH PAYMENT.


 


6.06.        PAYMENT MEDIUM.  ANY BENEFITS PAYABLE UNDER THE PLAN SHALL BE PAID
IN CASH FROM THE GENERAL ASSETS OF THE COMPANY.


 


ARTICLE 7
BENEFICIARY DESIGNATION


 


7.01.        BENEFICIARY.  A PARTICIPANT SHALL DESIGNATE SUCH PARTICIPANT’S
BENEFICIARY OR BENEFICIARIES ENTITLED TO RECEIVE BENEFITS UNDER THE PLAN BY
FILING WRITTEN NOTICE OF SUCH DESIGNATION WITH THE COMMITTEE IN SUCH FORM AS THE
COMMITTEE MAY PRESCRIBE.


 


7.02.        BENEFICIARY DESIGNATION; CHANGE.  A PARTICIPANT MAY REVOKE OR
MODIFY SUCH DESIGNATION AT ANY TIME BY A FURTHER WRITTEN DESIGNATION IN SUCH
FORM AS THE COMMITTEE MAY PRESCRIBE.  A PARTICIPANT’S BENEFICIARY DESIGNATION
SHALL BE DEEMED AUTOMATICALLY REVOKED IN THE EVENT OF THE DEATH OF THE
BENEFICIARY OR, IF THE BENEFICIARY IS THE PARTICIPANT’S SPOUSE, IN THE EVENT OF
DISSOLUTION OF MARRIAGE.


 


7.03.        NO BENEFICIARY DESIGNATION.  IF NO DESIGNATION IS IN EFFECT AT THE
TIME BENEFITS PAYABLE UNDER THE PLAN BECOME DUE, THE BENEFICIARY SHALL BE DEEMED
TO BE THE PARTICIPANT’S SURVIVING SPOUSE, IF ANY, AND IF NOT, THE PARTICIPANT’S
ESTATE.


 


ARTICLE 8
EFFECT OF CERTAIN EVENTS


 


8.01.        DEATH.  UPON A PARTICIPANT’S DEATH, BENEFITS UNDER THE PLAN SHALL
BE PAYABLE IN CASH TO A PARTICIPANT’S BENEFICIARY.  IF A PARTICIPANT DIES WHILE
STILL ACTIVELY EMPLOYED BY THE COMPANY, SUCH PAYMENT SHALL BE MADE AS A SINGLE
LUMP-SUM PAYMENT ON THE FIRST JANUARY 1 OR JULY 1 WHICH IS AT LEAST SIX MONTHS
FOLLOWING THE PARTICIPANT’S DEATH.  IF A PARTICIPANT ELECTS ANNUAL INSTALLMENT
PAYMENTS AND DIES AFTER SUCH INSTALLMENT PAYMENTS HAVE COMMENCED, ANY REMAINING
INSTALLMENT PAYMENTS SHALL BE MADE TO SUCH PARTICIPANT’S BENEFICIARY AS A SINGLE
LUMP-SUM PAYMENT WITHIN 90 DAYS OF THE DATE OF THE PARTICIPANT’S DEATH, OR SUCH
LATER DATE PERMISSIBLE UNDER SECTION 409A.


 


8.02.        UNFORESEEABLE EMERGENCY.  IN THE EVENT THAT A PARTICIPANT
EXPERIENCES AN UNFORESEEABLE EMERGENCY, THE PARTICIPANT MAY PETITION THE
COMMITTEE TO RECEIVE A PARTIAL OR FULL PAYOUT OF AMOUNTS CREDITED TO ONE OR MORE
OF THE PARTICIPANT’S BOOK RESERVE ACCOUNTS.  THE COMMITTEE SHALL DETERMINE, IN
ITS SOLE DISCRETION, WHETHER THE REQUESTED PAYOUT SHALL BE MADE, THE AMOUNT OF
THE PAYOUT AND THE PLAN ACCOUNTS FROM WHICH THE PAYOUT WILL BE MADE; PROVIDED,
HOWEVER, THAT THE PAYOUT SHALL NOT EXCEED THE LESSER OF THE PARTICIPANT’S VESTED
BALANCE IN HIS OR HER BOOK RESERVE ACCOUNTS OR THE AMOUNT REASONABLY NEEDED TO
SATISFY THE UNFORESEEABLE EMERGENCY PLUS AMOUNTS NECESSARY TO PAY TAXES
REASONABLY ANTICIPATED AS A RESULT OF THE DISTRIBUTION.  IN MAKING ITS
DETERMINATION UNDER THIS ARTICLE 8.02, THE COMMITTEE SHALL BE GUIDED BY THE
REQUIREMENTS OF SECTION 409A AND ANY OTHER RELATED PREVAILING LEGAL AUTHORITIES
AND THE

 

--------------------------------------------------------------------------------



 


COMMITTEE SHALL TAKE INTO ACCOUNT THE EXTENT TO WHICH A PARTICIPANT’S
UNFORESEEABLE EMERGENCY IS OR MAY BE RELIEVED THROUGH REIMBURSEMENT OR
COMPENSATION BY INSURANCE OR OTHERWISE OR BY THE LIQUIDATION BY THE PARTICIPANT
OF HIS OR HER ASSETS (TO THE EXTENT THE LIQUIDATION OF SUCH ASSETS WOULD NOT
ITSELF CAUSE SEVERE FINANCIAL HARDSHIP).  IF, SUBJECT TO THE SOLE DISCRETION OF
THE COMMITTEE, THE PETITION FOR A PAYOUT IS APPROVED, THE PAYOUT SHALL BE MADE
WITHIN 90 DAYS OF THE DATE OF THE UNFORESEEABLE EMERGENCY.


 


8.03.        CHANGE IN CONTROL.  NOTWITHSTANDING THE ABOVE AND ANY OTHER
PROVISION HEREIN TO THE CONTRARY, TO THE EXTENT PERMITTED BY SECTION 409A
WITHOUT EXCISE TAX OR PENALTY, EFFECTIVE IMMEDIATELY UPON A CHANGE OF CONTROL,
THE ENTIRE VALUE OF EACH PARTICIPANT’S BOOK RESERVE ACCOUNTS UNDER THE PLAN
SHALL BE MAINTAINED IN A TRUST (THE “TRUST”) ESTABLISHED BY THE COMPANY FOR THIS
PURPOSE AND THE COMPANY SHALL TRANSFER TO THE TRUST AN AMOUNT SUFFICIENT TO FUND
THE ENTIRE VALUE OF EACH PARTICIPANT’S BOOK RESERVE ACCOUNTS.  THE TRUST IS
INTENDED TO BE CLASSIFIED FOR FEDERAL INCOME TAX PURPOSES AS A “GRANTOR TRUST”
WITHIN THE MEANING OF SUBPART E, PART I, SUBCHAPTER J, CHAPTER 1, SUBTITLE A OF
THE CODE.


 


8.04.        PLAN TERMINATION.  IN THE EVENT OF A TERMINATION OF THE PLAN
PURSUANT TO ARTICLE 10.02 AS IT RELATES TO ANY PARTICIPANT, THEN SUBJECT TO
ARTICLE 4.04, ALL AMOUNTS CREDITED TO EACH OF THE BOOK RESERVE ACCOUNTS OF EACH
AFFECTED PARTICIPANT SHALL BE 100 PERCENT VESTED AND SHALL BE PAID TO THE
PARTICIPANT OR, IN THE CASE OF THE PARTICIPANT’S DEATH, TO THE PARTICIPANT’S
BENEFICIARY, IN A LUMP SUM.  SUCH LUMP-SUM PAYMENT SHALL BE MADE 13 MONTHS AFTER
SUCH TERMINATION (OR SUCH EARLIER DATE PERMITTED UNDER SECTION 409A),
NOTWITHSTANDING ANY ELECTIONS MADE BY THE PARTICIPANT, EXCEPT THAT THE COMPANY
SHALL NOT HAVE ANY RIGHT TO SO ACCELERATE THE PAYMENT OF ANY AMOUNT TO THE
EXTENT SUCH RIGHT WOULD CAUSE THE PLAN TO FAIL TO COMPLY WITH, OR CAUSE A
PARTICIPANT TO BE SUBJECT TO A TAX UNDER, THE PROVISIONS OF SECTION 409A.


 


ARTICLE 9
SPECIAL RESTRICTIONS


 


9.01.        INSIDER STATUS.  THE PROVISIONS OF THIS ARTICLE 9 SHALL APPLY TO
INSIDERS.  SUCH PROVISIONS SHALL APPLY DURING ALL PERIODS THAT INSIDERS ARE
SUBJECT TO REPORTING UNDER SECTION 16(A) OF THE EXCHANGE ACT, INCLUDING ANY
PERIOD FOLLOWING CESSATION OF INSIDER STATUS DURING WHICH SUCH INSIDERS ARE
REQUIRED TO REPORT TRANSACTIONS PURSUANT TO RULE 16A-2(B) (OR ITS SUCCESSOR)
UNDER THE EXCHANGE ACT.  AT SUCH TIME AS ANY INSIDER CEASES TO BE SUBJECT TO
SECTION 16(A) REPORTING (AND ANY PERIOD CONTEMPLATED BY RULE 16A-2(B) HAS
EXPIRED), THIS ARTICLE 9 SHALL CEASE TO BE APPLICABLE TO SUCH PARTICIPANT.


 


9.02.        APPLICABILITY.  THIS ARTICLE 9 SHALL BE AUTOMATICALLY APPLICABLE TO
ANY PERSON WHO, ON AND AFTER THE DATE HEREOF, BECOMES AN INSIDER.  FOR PURPOSES
OF THE FOREGOING, THE EFFECTIVE DATE OF THIS ARTICLE SHALL BE THE DATE THE
PERSON BECOMES AN INSIDER.


 


9.03.        STOCK FUND LIMITATIONS.  NOTWITHSTANDING ANYTHING IN THE PLAN TO
THE CONTRARY, (A) EXCEPT AS SET FORTH BELOW, CREDITS TO THE ACCOUNT OF AN
INSIDER PURSUANT TO ARTICLE 4.04 MAY NOT BE MADE TO ANY SUBACCOUNT THAT REFLECTS
THE PERFORMANCE OF THE STOCK FUND, (B) CREDITS MADE PURSUANT TO ARTICLE 4.04 TO
THE ACCOUNT OF AN INSIDER AT ANY TIME MAY NOT BE TRANSFERRED TO ANY BOOK RESERVE
ACCOUNT OR SUBACCOUNT THAT REFLECTS THE PERFORMANCE OF THE STOCK FUND, AND
(C) CREDITS MADE TO AN INSIDER’S BOOK RESERVE ACCOUNT PURSUANT TO
ARTICLE 4.04(B) AT ANY TIME AND

 

--------------------------------------------------------------------------------



 


CREDITS TO THE ACCOUNT OF AN INSIDER PURSUANT TO ARTICLE 4.04 THAT WERE MADE TO
A SUBACCOUNT THAT REFLECTS THE PERFORMANCE OF THE STOCK FUND (WHICH CREDITS
COULD ONLY HAVE BEEN MADE WHEN SUCH INDIVIDUAL WAS NOT AN INSIDER) MAY NOT BE
TRANSFERRED, WITHDRAWN, PAID OUT OR OTHERWISE CHANGED, OTHER THAN (I) PURSUANT
TO ARTICLE 4.04(A) OR (B) (BUT ONLY AT SUCH TIME AS SUCH PERSON IS NO LONGER AN
INSIDER), OR (II) PURSUANT TO THE FORFEITURE PROVISIONS CONTAINED IN THE LAST
SENTENCE OF ARTICLE 4.02(A)(II).


 


9.04.        EXCHANGE ACT EXEMPTION.  IT IS INTENDED THAT THE CREDITING OF
AMOUNTS TO THE ACCOUNTS OF INSIDERS THAT REPRESENTS THE PERFORMANCE OF THE STOCK
FUND IS INTENDED TO QUALIFY FOR EXEMPTION FROM SECTION 16 UNDER
RULE 16B-3(D) UNDER THE EXCHANGE ACT.  THE COMMITTEE SHALL, WITH RESPECT TO
INSIDERS, ADMINISTER AND INTERPRET ALL PLAN PROVISIONS IN A MANNER CONSISTENT
WITH SUCH EXEMPTION.


 


ARTICLE 10
AMENDMENT AND TERMINATION


 


10.01.      PLAN AMENDMENT.  THE COMMITTEE MAY, AT ANY TIME, AMEND OR MODIFY THE
PLAN IN WHOLE OR IN PART, PROVIDED THAT THE COMMITTEE MAY NOT REDUCE OR MODIFY
THE AMOUNT OF ANY BENEFIT PAYABLE TO A PARTICIPANT OR ANY BENEFICIARY RECEIVING
BENEFIT PAYMENTS AT THE TIME THE PLAN IS AMENDED OR MODIFIED.  NOTWITHSTANDING
THE FOREGOING, THE COMMITTEE SHALL NOT HAVE THE RIGHT TO AMEND THE PLAN TO THE
EXTENT SUCH AMENDMENT OR MODIFICATION WOULD RESULT IN A VIOLATION OF
SECTION 409A.


 


10.02.      PLAN TERMINATION.  ALTHOUGH THE COMPANY MAY ANTICIPATE THAT IT WILL
CONTINUE THE PLAN FOR AN INDEFINITE PERIOD OF TIME, THERE IS NO GUARANTEE THAT
THE COMPANY WILL CONTINUE THE PLAN OR WILL NOT TERMINATE THE PLAN AT ANY TIME IN
THE FUTURE.  ACCORDINGLY, THE COMMITTEE RESERVES THE RIGHT TO DISCONTINUE ITS
SPONSORSHIP OF THE PLAN AND TO TERMINATE THE PLAN; PROVIDED, HOWEVER, THAT: 
(A) THE COMMITTEE MAY NOT REDUCE OR MODIFY THE AMOUNT OF ANY BENEFIT PAYABLE TO
A PARTICIPANT OR ANY BENEFICIARY RECEIVING BENEFIT PAYMENTS AT THE TIME THE PLAN
IS TERMINATED; (B) ALL PLANS THAT ARE AGGREGATED WITH THE PLAN FOR PURPOSES OF
SECTION 409A ARE ALSO TERMINATED; AND (C) THE PLAN IS NOT TERMINATED PROXIMATE
TO A DOWNTURN IN THE FINANCIAL HEALTH OF THE COMPANY, OR ANY ENTITY OTHER THAN
THE COMPANY WITH WHOM THE COMPANY WOULD BE CONSIDERED A SINGLE EMPLOYER UNDER
SECTIONS 414(B) OR 414(C) OF THE CODE  IN THE EVENT OF A TERMINATION DESCRIBED
IN THIS ARTICLE 10.02, NO NEW DEFERRED COMPENSATION PLANS MAY BE ESTABLISHED BY
THE COMPANY FOR A MINIMUM PERIOD OF THREE YEARS FOLLOWING THE TERMINATION AND
LIQUIDATION OF THE PLAN IF SUCH NEW PLAN WOULD BE AGGREGATED WITH THE PLAN UNDER
SECTION 409A.


 


ARTICLE 11
ADMINISTRATION


 


11.01.      COMMITTEE DUTIES.  THE PLAN SHALL BE ADMINISTERED BY THE COMMITTEE. 
THE COMMITTEE SHALL HAVE FULL POWER, AUTHORITY AND DISCRETION TO INTERPRET,
CONSTRUE AND ADMINISTER THE PLAN, AND SUCH INTERPRETATION AND CONSTRUCTION
THEREOF AND ACTIONS TAKEN THEREUNDER SHALL BE BINDING ON ALL PERSONS FOR THE
PURPOSES SO STATED BY THE COMMITTEE.  THE COMMITTEE MAY CORRECT ANY DEFECT,
SUPPLY ANY OMISSION OR RECONCILE ANY INCONSISTENCY IN THE PLAN IN THE MANNER AND
TO THE EXTENT THE COMMITTEE DEEMS NECESSARY OR DESIRABLE.  THE COMMITTEE MAY
PRESCRIBE A FORM OF

 

--------------------------------------------------------------------------------



 


AGREEMENT TO BE USED BY A PARTICIPANT AND THE COMPANY, TO THE EXTENT DEEMED
NECESSARY, TO DEFER COMPENSATION UNDER THE PLAN.


 


11.02.      BINDING EFFECT OF DECISIONS.  THE DECISION OR ACTION OF THE
COMMITTEE WITH RESPECT TO ANY QUESTION ARISING OUT OF OR IN CONNECTION WITH THE
ADMINISTRATION, INTERPRETATION AND APPLICATION OF THE PLAN AND THE RULES AND
REGULATIONS PROMULGATED HEREUNDER SHALL BE FINAL AND CONCLUSIVE AND BINDING UPON
ALL PERSONS HAVING ANY INTEREST IN THE PLAN.


 


11.03.      AGENTS.  IN THE ADMINISTRATION OF THE PLAN, THE COMMITTEE MAY, FROM
TIME TO TIME, EMPLOY AGENTS AND DELEGATE TO THEM SUCH ADMINISTRATIVE DUTIES AS
IT SEES FIT (INCLUDING ACTING THROUGH A DULY APPOINTED REPRESENTATIVE) AND MAY
FROM TIME TO TIME CONSULT WITH COUNSEL WHO MAY BE COUNSEL TO THE COMPANY.


 


11.04.      INDEMNITY OF COMMITTEE.  THE COMPANY SHALL INDEMNIFY AND HOLD
HARMLESS THE MEMBERS OF THE COMMITTEE, AND ANY AGENT TO WHOM DUTIES OF THE
COMMITTEE MAY BE DELEGATED, AGAINST ANY AND ALL CLAIMS, LOSSES, DAMAGES,
EXPENSES OR LIABILITIES ARISING FROM ANY ACTION OR FAILURE TO ACT WITH RESPECT
TO THE PLAN, EXCEPT IN THE CASE OF WILLFUL MISCONDUCT BY THE COMMITTEE OR ANY OF
ITS MEMBERS OR ANY SUCH AGENT.


 


ARTICLE 12
CLAIMS PROCEDURES


 


12.01.      PRESENTATION OF CLAIM.  ANY PARTICIPANT OR THE BENEFICIARY OF A
DECEASED PARTICIPANT (SUCH PARTICIPANT OR BENEFICIARY BEING REFERRED TO BELOW AS
A “CLAIMANT”) MAY DELIVER TO THE COMMITTEE A WRITTEN CLAIM FOR A DETERMINATION
WITH RESPECT TO THE AMOUNTS DISTRIBUTABLE TO SUCH CLAIMANT FROM THE PLAN.  IF
SUCH A CLAIM RELATES TO THE CONTENTS OF A NOTICE RECEIVED BY THE CLAIMANT, THE
CLAIM MUST BE MADE WITHIN 60 DAYS AFTER SUCH NOTICE WAS RECEIVED BY THE
CLAIMANT.  THE CLAIM MUST STATE WITH PARTICULARITY THE DETERMINATION DESIRED BY
THE CLAIMANT.  ALL OTHER CLAIMS MUST BE MADE WITHIN 180 DAYS OF THE DATE ON
WHICH THE EVENT THAT CAUSED THE CLAIM TO ARISE OCCURRED.  THE CLAIM MUST STATE
WITH PARTICULARITY THE DETERMINATION DESIRED BY THE CLAIMANT.


 


12.02.      NOTIFICATION OF DECISION.  THE COMMITTEE SHALL CONSIDER A CLAIMANT’S
CLAIM WITHIN A REASONABLE TIME, AND SHALL NOTIFY THE CLAIMANT IN WRITING: 
(A) THAT THE CLAIMANT’S REQUESTED DETERMINATION HAS BEEN MADE, AND THAT THE
CLAIM HAS BEEN ALLOWED IN FULL; OR (B) THAT THE COMMITTEE HAS REACHED A
CONCLUSION CONTRARY, IN WHOLE OR IN PART, TO THE CLAIMANT’S REQUESTED
DETERMINATION, AND SUCH NOTICE MUST SET FORTH IN A MANNER CALCULATED TO BE
UNDERSTOOD BY THE CLAIMANT:  (I)      THE SPECIFIC REASON(S) FOR THE DENIAL OF
THE CLAIM, OR ANY PART OF IT; (II) SPECIFIC REFERENCE(S) TO PERTINENT PROVISIONS
OF THE PLAN UPON WHICH  SUCH DENIAL WAS BASED; (III) A DESCRIPTION OF ANY
ADDITIONAL MATERIAL OR INFORMATION NECESSARY  FOR THE CLAIMANT TO PERFECT THE
CLAIM, AND AN EXPLANATION OF WHY SUCH MATERIAL OR INFORMATION IS NECESSARY; AND
(IV) AN EXPLANATION OF THE CLAIM REVIEW PROCEDURE SET FORTH IN ARTICLE 12.03.


 


12.03.      REVIEW OF A DENIED CLAIM.  WITHIN 60 DAYS AFTER RECEIVING A NOTICE
FROM THE COMMITTEE THAT A CLAIM HAS BEEN DENIED, IN WHOLE OR IN PART, A CLAIMANT
(OR THE CLAIMANT’S DULY AUTHORIZED REPRESENTATIVE) MAY FILE WITH THE COMMITTEE A
WRITTEN REQUEST FOR A REVIEW OF THE DENIAL OF THE CLAIM.  THEREAFTER, BUT NOT
LATER THAN 30 DAYS AFTER THE REVIEW PROCEDURE BEGAN, THE

 

--------------------------------------------------------------------------------



 


CLAIMANT (OR THE CLAIMANT’S DULY AUTHORIZED REPRESENTATIVE):  (A) MAY REVIEW
PERTINENT DOCUMENTS; (B) MAY SUBMIT WRITTEN COMMENTS OR OTHER DOCUMENTS; AND/OR
(C) MAY REQUEST A HEARING, WHICH THE COMMITTEE, IN ITS SOLE DISCRETION, MAY
GRANT.


 


12.04.      DECISION ON REVIEW.  THE COMMITTEE SHALL RENDER ITS DECISION ON
REVIEW PROMPTLY, AND NOT LATER THAN 60 DAYS AFTER THE FILING OF A WRITTEN
REQUEST FOR REVIEW OF THE DENIAL, UNLESS A HEARING IS HELD OR OTHER SPECIAL
CIRCUMSTANCES REQUIRE ADDITIONAL TIME, IN WHICH CASE THE COMMITTEE’S DECISION
MUST BE RENDERED WITHIN 120 DAYS AFTER SUCH DATE.  SUCH DECISION MUST BE WRITTEN
IN A MANNER CALCULATED TO BE UNDERSTOOD BY THE CLAIMANT, AND IT MUST CONTAIN:
(A) SPECIFIC REASONS FOR THE DECISION; (B) SPECIFIC REFERENCE(S) TO THE
PERTINENT PLAN PROVISIONS UPON WHICH THE DECISION WAS BASED; AND (C) SUCH OTHER
MATTERS AS THE COMMITTEE DEEMS RELEVANT.


 


12.05.      CAUSE OF ACTION.  NO LEGAL OR EQUITABLE ACTION FOR BENEFITS UNDER
THE PLAN MAY BE BROUGHT AFTER THE EARLIEST OF 90 DAYS AFTER THE CLAIM DENIAL OR
ONE YEAR AFTER THE DATE THE CAUSE OF ACTION ACCRUED.  FOR THIS PURPOSE, A CAUSE
OF ACTION IS CONSIDERED TO HAVE ACCRUED WHEN THE PERSON BRINGING THE LEGAL
ACTION KNEW, OR IN THE EXERCISE OF REASONABLE DILIGENCE SHOULD HAVE KNOWN, THAT
A PLAN PARTY HAS CLEARLY REPUDIATED THE CLAIM OR LEGAL POSITION WHICH IS THE
SUBJECT OF THE ACTION, REGARDLESS OF WHETHER SUCH PERSON HAS FILED A CLAIM FOR
BENEFITS.  THE COMMITTEE’S DECISIONS ARE FINAL.  AS DESCRIBED ABOVE, AN
INDIVIDUAL IS REQUIRED TO FOLLOW THE PROCEDURES DESCRIBED IN THIS ARTICLE 12 AND
A LAWSUIT GENERALLY CANNOT BE FILED UNLESS THE CLAIMS AND APPEALS PROCESS IS
COMPLETE.  THE DEADLINES FOR FILING A LAWSUIT APPLY REGARDLESS OF WHETHER THE
CLAIMS PROCEDURES ARE FOLLOWED, AND THE DEADLINE GENERALLY WILL EXPIRE SOONER IF
THE CLAIMS AND APPEALS PROCESS HAS NOT BEEN COMPLETED.  FOR EXAMPLE, THE 90-DAY
PERIOD FOR FILING A LAWSUIT INVOLVING A PLAN CHANGE OR AMENDMENT STARTS TO RUN
AS OF THE DATE THE CHANGE OR AMENDMENT IS FIRST COMMUNICATED TO PLAN
PARTICIPANTS EVEN IF A CLAIM IS NOT FILED.


 


ARTICLE 13
MISCELLANEOUS


 


13.01.      STATUS OF PLAN.  THE PLAN IS INTENDED TO BE (A) A PLAN THAT IS NOT
QUALIFIED WITHIN THE MEANING OF SECTION 401(A) OF THE CODE AND (B) A PLAN THAT
“IS UNFUNDED AND IS MAINTAINED BY AN EMPLOYER PRIMARILY FOR THE PURPOSE OF
PROVIDING DEFERRED COMPENSATION FOR A SELECT GROUP OF MANAGEMENT OR HIGHLY
COMPENSATED EMPLOYEES” WITHIN THE MEANING OF SECTIONS 201(2), 301(A)(3) AND
401(A)(1) OF ERISA.  THE PLAN SHALL BE ADMINISTERED AND INTERPRETED TO THE
EXTENT POSSIBLE IN A MANNER CONSISTENT WITH THAT INTENT.  ALL BOOK RESERVE
ACCOUNTS AND ALL CREDITS AND OTHER ADJUSTMENTS TO SUCH BOOK RESERVE ACCOUNTS
SHALL BE BOOKKEEPING ENTRIES ONLY AND SHALL BE UTILIZED SOLELY AS A DEVICE FOR
THE MEASUREMENT AND DETERMINATION OF AMOUNTS TO BE PAID UNDER THE PLAN.  NO BOOK
RESERVE ACCOUNTS, CREDITS OR OTHER ADJUSTMENTS UNDER THE PLAN SHALL BE
INTERPRETED AS AN INDICATION THAT ANY BENEFITS UNDER THE PLAN ARE IN ANY WAY
FUNDED.


 


13.02.      SECTION 409A.  IT IS INTENDED THAT THE PLAN (INCLUDING ALL
AMENDMENTS THERETO) COMPLY WITH PROVISIONS OF SECTION 409A, SO AS TO PREVENT THE
INCLUSION IN GROSS INCOME OF ANY BENEFITS ACCRUED HEREUNDER IN A TAXABLE YEAR
PRIOR TO THE TAXABLE YEAR OR YEARS IN WHICH SUCH AMOUNT WOULD OTHERWISE BE
ACTUALLY DISTRIBUTED OR MADE AVAILABLE TO THE PARTICIPANTS.  THE PLAN SHALL BE
ADMINISTERED AND INTERPRETED TO THE EXTENT POSSIBLE IN A MANNER CONSISTENT WITH
THAT INTENT AND THE COMPANY’S POLICY REGARDING SECTION 409A COMPLIANCE.

 

--------------------------------------------------------------------------------



 


13.03.      UNSECURED GENERAL CREDITOR.  PARTICIPANTS AND THEIR BENEFICIARIES,
HEIRS, SUCCESSORS AND ASSIGNS SHALL HAVE NO LEGAL OR EQUITABLE RIGHTS, INTERESTS
OR CLAIMS IN ANY PROPERTY OR ASSETS OF THE COMPANY.  FOR PURPOSES OF THE PAYMENT
OF BENEFITS UNDER THE PLAN, ANY AND ALL OF THE COMPANY’S ASSETS, SHALL BE, AND
REMAIN, THE GENERAL, UNPLEDGED UNRESTRICTED ASSETS OF THE COMPANY.  THE
COMPANY’S OBLIGATION UNDER THE PLAN SHALL BE MERELY THAT OF AN UNFUNDED AND
UNSECURED PROMISE TO PAY MONEY IN THE FUTURE.


 


13.04.      OTHER BENEFITS AND AGREEMENTS.  THE BENEFITS PROVIDED FOR A
PARTICIPANT UNDER THE PLAN ARE IN ADDITION TO ANY OTHER BENEFITS AVAILABLE TO
SUCH PARTICIPANT UNDER ANY OTHER PLAN OR PROGRAM FOR EMPLOYEES OF THE COMPANY. 
THE PLAN SHALL SUPPLEMENT AND SHALL NOT SUPERSEDE, MODIFY OR AMEND ANY OTHER
SUCH PLAN OR PROGRAM EXCEPT AS MAY OTHERWISE BE EXPRESSLY PROVIDED.


 


13.05.      LIMITATIONS ON LIABILITY.  NEITHER THE ESTABLISHMENT OF THE PLAN NOR
ANY MODIFICATION THEREOF, NOR THE CREATION OF ANY ACCOUNT UNDER THE PLAN, NOR
THE PAYMENT OF ANY BENEFITS UNDER THE PLAN SHALL BE CONSTRUED AS GIVING TO ANY
PARTICIPANT OR OTHER PERSON ANY LEGAL OR EQUITABLE RIGHT AGAINST THE COMPANY, OR
ANY OFFICER OR EMPLOYER THEREOF EXCEPT AS PROVIDED BY LAW OR BY ANY PLAN
PROVISION.  NO PERSON (INCLUDING THE COMPANY) IN ANY WAY GUARANTEES ANY
PARTICIPANT’S BOOK RESERVE ACCOUNT FROM LOSS OR DEPRECIATION, WHETHER CAUSED BY
POOR INVESTMENT PERFORMANCE OF A DEEMED INVESTMENT OR THE INABILITY TO REALIZE
UPON AN INVESTMENT DUE TO AN INSOLVENCY AFFECTING AN INVESTMENT VEHICLE OR ANY
OTHER REASON.  IN NO EVENT SHALL THE COMPANY OR ANY SUCCESSOR, EMPLOYEE,
OFFICER, DIRECTOR OR STOCKHOLDER OF THE COMPANY, BE LIABLE TO ANY PERSON ON
ACCOUNT OF ANY CLAIM ARISING BY REASON OF THE PROVISIONS OF THE PLAN OR OF ANY
INSTRUMENT OR INSTRUMENTS IMPLEMENTING ITS PROVISIONS (EXCEPT THAT THE COMPANY
SHALL MAKE BENEFIT PAYMENTS IN ACCORDANCE WITH THE TERMS OF THE PLAN), OR FOR
THE FAILURE OF ANY PARTICIPANT, BENEFICIARY OR OTHER PERSON TO BE ENTITLED TO
ANY PARTICULAR TAX CONSEQUENCES WITH RESPECT TO THE PLAN, OR ANY CREDIT OR
DISTRIBUTION HEREUNDER.


 


13.06.      NONASSIGNABILITY.  NEITHER A PARTICIPANT NOR ANY OTHER PERSON SHALL
HAVE ANY RIGHT TO COMMUTE, SELL, ASSIGN, TRANSFER, PLEDGE, ANTICIPATE, MORTGAGE
OR OTHERWISE ENCUMBER, TRANSFER, HYPOTHECATE, ALIENATE OR CONVEY IN ADVANCE OF
ACTUAL RECEIPT, THE AMOUNTS, IF ANY, PAYABLE HEREUNDER, OR ANY PART THEREOF,
WHICH ARE, AND ALL RIGHTS TO WHICH ARE EXPRESSLY DECLARED TO BE, UNASSIGNABLE
AND NON-TRANSFERABLE.  NO PART OF THE AMOUNTS PAYABLE SHALL, PRIOR TO ACTUAL
PAYMENT, BE SUBJECT TO SEIZURE, ATTACHMENT, GARNISHMENT OR SEQUESTRATION FOR THE
PAYMENT OF ANY DEBTS, JUDGMENTS, ALIMONY OR SEPARATE MAINTENANCE OWED BY A
PARTICIPANT OR ANY OTHER PERSON, BE TRANSFERABLE BY OPERATION OF LAW IN THE
EVENT OF A PARTICIPANT’S OR ANY OTHER PERSON’S BANKRUPTCY OR INSOLVENCY OR BE
TRANSFERABLE TO A SPOUSE AS A RESULT OF A PROPERTY SETTLEMENT OR OTHERWISE.


 


13.07.      NOT A CONTRACT OF EMPLOYMENT.  THE TERMS AND CONDITIONS OF THE PLAN
SHALL NOT BE DEEMED TO CONSTITUTE A CONTRACT OF EMPLOYMENT BETWEEN THE COMPANY
AND THE PARTICIPANT.  SUCH EMPLOYMENT IS HEREBY ACKNOWLEDGED TO BE AN “AT WILL”
EMPLOYMENT RELATIONSHIP THAT CAN BE TERMINATED AT ANY TIME FOR ANY REASON, OR NO
REASON, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE, EXCEPT AS OTHERWISE
PROVIDED IN A WRITTEN EMPLOYMENT AGREEMENT.  NOTHING IN THE PLAN SHALL BE DEEMED
TO GIVE A PARTICIPANT THE RIGHT TO BE RETAINED IN THE SERVICE OF THE COMPANY OR
TO INTERFERE WITH THE RIGHT OF THE COMPANY TO DISCIPLINE OR DISCHARGE THE
PARTICIPANT AT ANY TIME.

 

--------------------------------------------------------------------------------


 


13.08.      NO GUARANTEE OF TAX CONSEQUENCES.


 


(A)           THE COMPANY MAKES NO REPRESENTATIONS OR WARRANTIES AND ASSUMES NO
RESPONSIBILITY AS TO THE TAX CONSEQUENCES TO ANY PARTICIPANT IN THE PLAN. 
FURTHER, PAYMENT BY THE COMPANY TO A PARTICIPANT (OR TO A PARTICIPANT’S
BENEFICIARY OR BENEFICIARIES) IN ACCORDANCE WITH THE TERMS OF THE PLAN,
INCLUDING ANY DESIGNATION OF BENEFICIARY ON FILE WITH THE COMMITTEE AT THE TIME
OF SUCH PARTICIPANT’S DEATH, SHALL BE BINDING ON ALL INTERESTED PARTIES AND
PERSONS, INCLUDING SUCH PARTICIPANT’S HEIRS, EXECUTORS, ADMINISTRATORS AND
ASSIGNS, AND SHALL DISCHARGE THE COMPANY, ITS DIRECTORS, OFFICERS AND EMPLOYEES
FROM ALL CLAIMS, DEMANDS, ACTIONS OR CAUSES OF ACTION OF EVERY KIND ARISING OUT
OF OR ON ACCOUNT OF PARTICIPANT’S PARTICIPATION IN THE PLAN, KNOWN OR UNKNOWN,
FOR HIMSELF OR HERSELF, HIS OR HER HEIRS, EXECUTORS, ADMINISTRATORS AND ASSIGNS.


 


(B)           NO PERSON CONNECTED WITH THE PLAN IN ANY CAPACITY, INCLUDING, BUT
NOT LIMITED TO, THE COMPANY AND ITS DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES,
MAKES ANY REPRESENTATION, COMMITMENT, OR GUARANTEE THAT ANY TAX TREATMENT,
INCLUDING, BUT NOT LIMITED TO, FEDERAL, STATE AND LOCAL INCOME, ESTATE AND GIFT
TAX TREATMENT, WILL BE APPLICABLE TO ANY AMOUNTS DEFERRED UNDER THE PLAN, OR
PAID TO OR FOR THE BENEFIT OF A PARTICIPANT OR BENEFICIARY UNDER THE PLAN, OR
THAT SUCH TAX TREATMENT WILL APPLY TO OR BE AVAILABLE TO A PARTICIPANT OR
BENEFICIARY ON ACCOUNT OF PARTICIPATION IN THE PLAN.


 


(C)           ANY AGREEMENT EXECUTED PURSUANT TO THE PLAN SHALL BE DEEMED TO
INCLUDE THE ABOVE PROVISIONS OF THIS ARTICLE 13.08.


 


13.09.      FURNISHING INFORMATION.  A PARTICIPANT WILL COOPERATE WITH THE
COMMITTEE BY FURNISHING ANY AND ALL INFORMATION REQUESTED BY THE COMMITTEE AND
TAKE SUCH OTHER ACTIONS AS MAY BE REQUESTED IN ORDER TO FACILITATE THE
ADMINISTRATION OF THE PLAN AND THE PAYMENTS OF BENEFITS HEREUNDER, INCLUDING BUT
NOT LIMITED TO TAKING SUCH PHYSICAL EXAMINATIONS AS THE COMMITTEE MAY DEEM
NECESSARY.


 


13.10.      TERMS.  WHENEVER ANY WORDS ARE USED HEREIN IN THE MASCULINE, THEY
SHALL BE CONSTRUED AS THOUGH THEY WERE IN THE FEMININE IN ALL CASES WHERE THEY
WOULD SO APPLY; AND WHENEVER ANY WORDS ARE USED HEREIN IN THE SINGULAR OR IN THE
PLURAL, THEY SHALL BE CONSTRUED AS THOUGH THEY WERE USED IN THE PLURAL OR THE
SINGULAR, AS THE CASE MAY BE, IN ALL CASES WHERE THEY WOULD SO APPLY.


 


13.11.      CAPTIONS.  THE CAPTIONS OF THE ARTICLES AND PARAGRAPHS OF THE PLAN
ARE FOR CONVENIENCE ONLY AND SHALL NOT CONTROL OR AFFECT THE MEANING OR
CONSTRUCTION OF ANY OF ITS PROVISIONS.


 


13.12.      GOVERNING LAW.  THE PLAN AND ALL DETERMINATIONS MADE AND ACTIONS
TAKEN THEREUNDER, TO THE EXTENT NOT OTHERWISE GOVERNED BY FEDERAL LAW, SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO PRINCIPLES
OF CONFLICT OF LAWS, AND CONSTRUED ACCORDINGLY.


 


13.13.      NOTICE.  ANY NOTICE OR FILING REQUIRED OR PERMITTED TO BE GIVEN TO
THE COMMITTEE UNDER THE PLAN SHALL BE SUFFICIENT IF IN WRITING AND
HAND-DELIVERED, OR SENT BY REGISTERED OR CERTIFIED MAIL, TO THE ADDRESS BELOW:

 

Ameriprise Financial, Inc.

360 Ameriprise Financial Center

 

--------------------------------------------------------------------------------


 

Minneapolis, Minnesota 55474

Attn:  Vice President, Benefits

 

with a copy to:

 

General Counsel’s Office

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to a Participant under
the Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 


13.14.      SUCCESSORS.  THE PROVISIONS OF THE PLAN SHALL BIND AND INURE TO THE
BENEFIT OF THE COMPANY AND ITS SUCCESSORS AND ASSIGNS AND THE PARTICIPANT AND
THE PARTICIPANT’S DESIGNATED BENEFICIARIES.


 


13.15.      SPOUSE’S INTEREST.  THE INTEREST IN THE BENEFITS HEREUNDER OF A
SPOUSE OF A PARTICIPANT WHO HAS PREDECEASED THE PARTICIPANT SHALL AUTOMATICALLY
PASS TO THE PARTICIPANT AND SHALL NOT BE TRANSFERABLE BY SUCH SPOUSE IN ANY
MANNER, INCLUDING BUT NOT LIMITED TO SUCH SPOUSE’S WILL, NOR SHALL SUCH INTEREST
PASS UNDER THE LAWS OF INTESTATE SUCCESSION.


 


13.16.      VALIDITY.  IN CASE ANY PROVISION OF THE PLAN SHALL BE ILLEGAL OR
INVALID FOR ANY REASON, SAID ILLEGALITY OR INVALIDITY SHALL NOT AFFECT THE
REMAINING PARTS HEREOF, BUT THE PLAN SHALL BE CONSTRUED AND ENFORCED AS IF SUCH
ILLEGAL OR INVALID PROVISION HAD NEVER BEEN INSERTED HEREIN.


 


13.17.      INCOMPETENT.  IF THE COMMITTEE DETERMINES IN ITS DISCRETION THAT A
BENEFIT UNDER THE PLAN IS TO BE PAID TO A MINOR, A PERSON DECLARED INCOMPETENT
OR TO A PERSON INCAPABLE OF HANDLING THE DISPOSITION OF THAT PERSON’S PROPERTY,
THE COMMITTEE MAY DIRECT PAYMENT OF SUCH BENEFIT TO THE GUARDIAN, LEGAL
REPRESENTATIVE OR PERSON HAVING THE CARE AND CUSTODY OF SUCH MINOR, INCOMPETENT
OR INCAPABLE PERSON.  THE COMMITTEE MAY REQUIRE PROOF OF MINORITY, INCOMPETENCE,
INCAPACITY OR GUARDIANSHIP, AS IT MAY DEEM APPROPRIATE PRIOR TO DISTRIBUTION OF
THE BENEFIT.  ANY PAYMENT OF A BENEFIT SHALL BE A PAYMENT FOR THE ACCOUNT OF THE
PARTICIPANT AND THE PARTICIPANT’S ESTATE, AS THE CASE MAY BE, AND SHALL BE A
COMPLETE DISCHARGE OF ANY COMPANY LIABILITY UNDER THE PLAN FOR SUCH PAYMENT
AMOUNT.


 


13.18.      LEGAL FEES TO ENFORCE RIGHTS AFTER CHANGE IN CONTROL.  THE COMPANY
IS AWARE THAT UPON THE OCCURRENCE OF A CHANGE IN CONTROL, THE BOARD (WHICH MIGHT
THEN BE COMPOSED OF NEW MEMBERS), OR A STOCKHOLDER OF THE COMPANY OR OF ANY
SUCCESSOR CORPORATION MIGHT THEN CAUSE OR ATTEMPT TO CAUSE THE COMPANY OR SUCH
SUCCESSOR TO REFUSE TO COMPLY WITH ITS OBLIGATIONS UNDER THE PLAN AND MIGHT
CAUSE OR ATTEMPT TO CAUSE THE COMPANY TO INSTITUTE, OR MAY INSTITUTE,
ARBITRATION OR LITIGATION SEEKING TO DENY PARTICIPANTS THE BENEFITS INTENDED
UNDER THE PLAN.  IN THESE CIRCUMSTANCES, THE PURPOSE OF THE PLAN COULD BE
FRUSTRATED.  ACCORDINGLY, IF, FOLLOWING A CHANGE IN CONTROL, IT SHOULD APPEAR TO
ANY PARTICIPANT THAT THE COMPANY OR ANY SUCCESSOR CORPORATION HAS FAILED TO
COMPLY WITH ANY OF ITS OBLIGATIONS UNDER THE PLAN OR ANY AGREEMENT THEREUNDER,
OR IF THE COMPANY OR ANY OTHER PERSON TAKES ANY ACTION TO DECLARE THE PLAN VOID
OR

 

--------------------------------------------------------------------------------



 


UNENFORCEABLE OR INSTITUTES ANY ARBITRATION, LITIGATION OR OTHER LEGAL ACTION
DESIGNED TO DENY, DIMINISH OR TO RECOVER FROM ANY PARTICIPANT THE BENEFITS
INTENDED TO BE PROVIDED, THEN THE COMPANY IRREVOCABLY AUTHORIZE SUCH PARTICIPANT
TO RETAIN COUNSEL OF HIS OR HER CHOICE AT THE EXPENSE OF THE COMPANY TO
REPRESENT SUCH PARTICIPANT IN CONNECTION WITH THE INITIATION OR DEFENSE OF ANY
ARBITRATION, LITIGATION OR OTHER LEGAL ACTION, WHETHER BY OR AGAINST THE COMPANY
OR ANY DIRECTOR, OFFICER, STOCKHOLDER OR OTHER PERSON AFFILIATED WITH THE
COMPANY OR ANY SUCCESSOR THERETO IN ANY JURISDICTION; PROVIDED, HOWEVER, THAT IN
THE EVENT THAT THE TRIER IN ANY SUCH LEGAL ACTION DETERMINES THAT THE
PARTICIPANT’S CLAIM WAS NOT MADE IN GOOD FAITH OR WAS WHOLLY WITHOUT MERIT, THE
PARTICIPANT SHALL RETURN TO THE COMPANY ANY AMOUNT RECEIVED PURSUANT TO THIS
ARTICLE 13.18.  ANY REIMBURSEMENTS SHALL BE PAID IN ACCORDANCE WITH THE
COMPANY’S POLICY REGARDING SECTION 409A COMPLIANCE.


 

*  *  *  *  *

 

--------------------------------------------------------------------------------
